ACCEPTED
                                                                                   13-15-00037-CR
                                                                   THIRTEENTH COURT OF APPEALS
                                                                          CORPUS CHRISTI, TEXAS
                                                                              9/17/2015 4:10:34 PM
                                                                                  Dorian E. Ramirez
                                                                                             CLERK

                             13-15-00037-CR

                          COURT OF APPEALS            FILED IN
                                               13th COURT OF APPEALS
              IN THE THIRTEENTH JUDICIAL DISTRICT
                                            CORPUSCCHRISTI/EDINBURG,
                                                    OURT             TEXAS
                                                   9/17/2015 4:10:34 PM
                                                    DORIAN E. RAMIREZ
ALBERTO ALBA VILLARREAL,              §                    Clerk
        APPELLANT,                    §       APPEAL FROM THE 445TH
                                      §       JUDICIAL DISTRICT COURT
VS.                                   §       CAMERON COUNTY, TEXAS
                                      §
STATE OF TEXAS,                       §       CAUSE NO. 2013-DCR-3189-I
         APPELLEE.                    §




  BRIEF FOR APPELLANT, ALBERTO ALBA VILLAREAL


GERALD H. GOLDSTEIN *
CYNTHIA E. ORR
GOLDSTEIN, GOLDSTEIN & HILLEY
310 S. ST. MARY’S ST., STE. 2900
SAN ANTONIO, TEXAS 78205


EDWARD STAPLETON
STAPLETON & STAPLETON
2401 Wild Flower, Suite C
Brownsville, Texas 78526




*LEAD COUNSEL                      ORAL ARGUMENT REQUESTED
                              PARTIES TO THE CASE

Representing the State at Trial:

Julie Allen
Assistant District Attorney
Bar No. 24055096
946 E. Harrison St.
Brownsville, Texas 78520
956-544-0849


      Representing the Appellant at Trial:
      Edward Stapleton
      Bar No. 19058400
      Attorney at Law
      2401 Wild Flower, Suite C
      Brownsville, Texas 78525
      956-544-0882


      Ricardo Adobbati
      Bar No. 00790208
      Attorney at Law
      134 E. Price Rd.
      Brownsville, Texas 78520
      956-544-6882

      Carlos Masso
      Bar No. 24013112
      Attorney at Law
      1000 East Madison
      Brownsville, Texas 78520
      956-504-0469

      Representing the Appellant at the Motion for New Trial:

      Edward Stapleton
      Bar No. 19058400
      Attorney at Law

                                        ii
      2401 Wild Flower, Suite C
      Brownsville, Texas 78526
      956-544-0882



Representing the State on Appeal:

Luis V. Saenz
District Attorney
Bar No. 17514880
Cameron County District Attorney’s Office
946 E. Harrison St.
Brownsville, Texas 78520
956-544-0849


      Representing the Appellant on Appeal:

      Gerald H. Goldstein (Lead Counsel)
      Bar No. 08101000
      Cynthia E. Orr
      Bar No. 15313350
      Goldstein, Goldstein & Hilley
      310 S. St. Mary’s St., Ste. 2900
      San Antonio, Texas 78205
      E-mail: ggandh@aol.com
      E-mail: whitecollarlaw@gmail.com
      210-226-1463
      210-226-8367 facsimile


      Edward Stapleton
      Bar No. 19058400
      Attorney at Law
      2401 Wild Flower, Suite C
      Brownsville, TX
      (956) 544-0882

The Honorable Frederick Hinojosa presided at the trial of this case.

                                      iii
                                            TABLE OF CONTENTS

Parties to the Case ..................................................................................................... ii

Table of Contents ......................................................................................................iv

Table of Authorities ................................................................................................ vii

Request for Oral Argument ..................................................................................... xii

Restatement of the Issues ....................................................................................... xiii

Statement of the Case..............................................................................................xiv

Statement of the Issues..............................................................................................iv

Statement of Facts ......................................................................................................1

Summary of the Argument.......................................................................................11

Point of Error Number One: The convictions are void because they were obtained
through the prosecution of the case by the Texas Securities Board; a violation of
the separation of powers. 5R28, 10R4-5. Article II, Texas Constitution
..................................................................................................................................12

Point of Error Number Two: Section 581-29(C)(3) of Vernon’s Civil Statutes is
unconstitutional on its face because it assigns criminal penalties to ordinary
negligence. Fifth, Sixth and Fourteenth Amendments, United States Constitution.
5R49. ......................................................................................................................17

Point of Error Number Three: Section 581-29(C)(1) of Vernon’s Civil Statutes is
unconstitutional on its face because it assigns criminal penalties to ordinary
negligence. Fifth, Sixth and Fourteenth Amendments, United States Constitution.
5R49 ........................................................................................................................17

Point of Error Number Four: The court erred by denying Appellant’s motion to
dismiss count one (securities laws) because the statute of limitations had expired
on this offense. 1CR7, 6R109, 3CR674, 6R120, 3CR801, 11R 36. ......................24



                                                                iv
Point of Error Number Five: The court erred by denying Appellant’s motion to
dismiss and count two (theft) because the statute of limitations had expired on this
offense. 1CR7, 6RR109, 3CR 674, 6R120, 3CR801, 11R 36.
..................................................................................................................................24

Point of Error Number Six: The Evidence is Insufficient to Sustain a Conviction on
Count One, passim. 1CR7. Jackson v. Virginia, 443 U.S. 307, S.Ct. 2781, 61
L. Ed. 2d 560 (1979) .................................................................................................32

Point of Error Number Seven: The Evidence is Insufficient to Sustain a Conviction
on Count Two, passim. Jackson v. Virginia, 443 U.S. 307, S.Ct. 2781, 61 L. Ed. 2d
560 (1979) ...............................................................................................................32

Point of error number eight: The state failed to plead and disprove the exception to
the sale of a security contained in the criminal provision of the securities act, so
count one failed to state an offense.1CR5-7, 1CR150-154, 5R46, 7R15. State v.
Laird, 208 S.W.3d 667 (Tex. App.—Fort Worth 2006, no. pet.) ...........................43

Point of Error Number Nine: The Denial of Villarreal’s Request for the Inclusion
of the Statutory Exemption in the Jury Instruction Constitutes Reversible Error
13R21 Dean v. State, 443 S.W.2d 173 (Tex. Crim. App. 1968). ...........................45

Point of Error Number Ten: A Material Variance Exists Between the Allegations
in Count two of the Indictment and the Proof Presented at Trial. Passim Gollihar v.
State, 46 S.W.3d 243, 246 (Tex. Crim. App. 2001) ...............................................46

Point of Error Number Eleven: A Material Variance Exists Between the
Allegations in Count one of the Indictment and the Proof Presented at Trial.
Passim Gollihar v. State, 46 S.W.3d 243, 246 (Tex. Crim. App. 2001) ................. 46

Point of Error Number Twelve: The Prosecution Became an Interested Party when
it Gave Advice to the Victim in his Civil Suit, passim. 4R15. Young v. U.S. ex rel.
Vuitton et Fils S.A., 481 U.S. 787, 107 S. Ct. 2124, 95 L. Ed. 2d 740 (1987).
..................................................................................................................................49

Point of Error Number Thirteen: The court Erred in Permitting the Texas Securities
Board to Act as Both Prosecutors and Witnesses in this Case. 10R323. In Re
Guerra, 235 S.W.3d 392, 431.
..................................................................................................................................52



                                                                 v
Point of Error Number Fourteen: The Court should have stricken Garrido’s
testimony and granted a mistrial when the state failed to produce his videotaped
statement that had been in their possession. 2R6, 4R49. Jenkins v. State, 912
S.W.2d 793 (Tex. Crim. App. 1993)
..................................................................................................................................53

Points of Error Fifteen through Eighteen:
        The court’s comment on the State’s evidence as having proved its case
 was the equivalent of directing a verdict in favor of the state and was therefore
 calculated to cause egregious harm to the appellant requiring reversal under the
 due process clause of the 5th and 14th amendments to the United States
 Constitution. 11 R1 75.

        The court’s comment on the State’s evidence as having proved its case
  was the equivalent of directing a verdict in favor of the state and was therefore
  calculated to cause egregious harm to the appellant requiring reversal under the
  due course of law provisions of article 1, sections 13 and 19 to the Texas
  Constitution. 11 R175.

          The court’s comment on the State’s evidence as having proved its case
  was the equivalent of directing a verdict in favor of the state and was therefore
  calculated to cause egregious harm to the appellant requiring reversal under the
  fair trial clause of the 6th amendment to the United States Constitution. 11 R1
  75.

            The court’s comment on the State’s evidence as having proved its case
  was the equivalent of directing a verdict in favor of the state and was therefore
  calculated to cause egregious harm to the appellant requiring reversal under the
  fair trial clause of article 1 section 10 to the Texas Constitution. 11 R1 75.
..................................................................................................................................55

Prayer .......................................................................................................................61

Certificate of Compliance ........................................................................................62

Certificate of Service ...............................................................................................63




                                                                vi
                                         TABLE OF AUTHORITIES


CASES:

Barnes v. State, 824 S.W.2d 560 (Tex. Crim. App. 1991) .................................28,30

Bartlett v. State, 270 S.W.3d 147 (Tex. Crim. App. 2008) .....................................59

Bridwell v. State, 804 S.W.2d 900 (Tex. Crim. App. 1991) .....................18,19,22,52

Brooks v. State, 323 S.W.3d 893 (Tex. Crim. App. 2010) ......................................39

Carella v. California, 491 U.S. 263, 109 S. Ct. 2419, 105 L. Ed. 2d 218 (1989) ..........
..................................................................................................................................60

Clark v. State, 878 S.W.2d 224 (Tex. App. -- Dallas 1994, no pet.) ......................58

Cooper v. State, 527 S.W.2d 563 (Tex. Crim. App. 1975)......................................24

Cochran v. United States, 157 U.S. 286, 15 S. Ct. 628, 39 L. Ed. 2d 704 (1895) ..... 21

Cupit v. State, 122 S.W.3d 243 (Tex. App. – Houston [14th Dist.] 2003 pet. ref’d)
..................................................................................................................................28

Dean v. State, 433 S.W.2d 173 (Tex. Crim. App. 1968) ................39,40,41,42,44,45

Digges v. State, 2012 Tex. App. Lexis 5195 (Tex. App.-Dallas 2012, no pet.) ..... 25

Elonis v. United States, 135 S. Ct. 2001, 192 L. Ed. 2d 1 (2015) ........................20,21

Ex parte Giles, 502 S.W.2d 774 (Tex. Crim. App. 1973) .......................................12

Ganger v. Peyton, 379 F.2d 709 (4th Cir. 1967) .....................................................51

Gollihar v. State, 46 S.W.3d 243 (Tex. Crim. App. 2001) .................................46,47

Graves v. State, 795 S.W.2d 185 (Tex. Crim. App. 1990) ......................................27



                                                                vii
Gross v. State, 380 S.W.3d 181 (Tex. Crim. App. 2012) ........................................39

Hartsfield v. State, 200 S.W.3d 813 (Tex. App. – Texarkana 2006).......................14

Higginbotham v. State, 356 S.W.3d 548 (Tex. App,. –Texarkana 2011, pet.
ref’d)..30

Hooper v. State, 214 S.W.3d 9 (Tex. Crim. App. 2007) .........................................39

In re Guerra, 235 S.W.3d 392 (Tex. App.-Corpus Christi 2007, reh’g den.) ......... 51

Jackson v. State, 646 S.W.2d 225 (Tex. Crim. App. 1983).....................................32

Jackson v. Virginia, 443 U.S. 307, S.Ct. 2781, 61 L. Ed. 2d 560 (1979).................. 38

Jenkins v. State, 912 S.W.2d 793 (Tex. Crim. App. 1993)............................52,53,59

Johnson v. State, 452 S.W.3d 398 (Tex. App. -- Amarillo 2014, pet. ref’d) .......... 59
Jones v. Richards, 776 F.2d 1244 (4th Cir. 1985) ...................................................50

Marshall v. Jerrico, Inc., 446 U.S. 238, 100 S. Ct. 1610,
64 L. Ed. 2d 182 (1980) ........................................................................................21,50

McGinnis v. State, 541 S.W.2d 431 (Tex. App.-San Antonio 1976, no pet.)..............
..................................................................................................................................58

Morissette v. United States, 342 U.S. 246, 72 S. Ct. 240, 96 L. Ed. 2d 288 (1952) .. 21

Northern Indiana Public Service Co. v. Izaac Walton League, 423 U.S. 12, 96
S. Ct. 172, 46 L. Ed. 2d 156 (1975) ...........................................................................19

Provident Life & Assc. Ins. Co. v. Knot, 128 S.W.3d 211, 215 (Tex. 2003) .......... 24

Prudential Ins. Co. of Amer. v. Jefferson Assoc. Ltd.,
896 S.W.2d 156 (Tex. 1995) .........................................................................…37,38

Rogers v. United States, 422 U.S. 35, 95 S. Ct. 2091, 45 L. Ed. 2d 1 (1975) ......... 3,21

Selman v. State, 807 S.W.2d 310 (Tex. Crim. App. 1991) .....................................59

                                                               viii
Stanfield v. State, 213 S.W.2d 837 (Tex. Crim. 1948) ............................................33

Staples v. United States, 511 U.S. 600, 114 S. Ct. 1793, 128 L. Ed. 2d 608 (1994)..20

State v. PUC of Texas, 344 S.W.3d 349 (Tex. 2001) ..............................................26

State v. Rosenbaum, 852 S.W.3d 525 (Tex. Crim. App. 1993) ...............................13

State v. Weaver, 982 S.W.2d 892 (Tex. Crim. App. 1998) .....................................27

Sullivan v. United States, 508 U.S. 275, 113 S. Ct. 2078,
124 L. Ed. 2d 182 (1993) ..........................................................................................21
Taylor v. State, 450 S.W.3d 528 (Tex. Crim. App. 2014) ........................25,29,30,36

Thomas v. State, 65 S.W.3d 38 (Tex. Crim. App. 2001) .........................................26

Tita v. State, 267 S.W.3d 33 (Tex. Crim. App. 2008) .............................................28

TSC Indus. v. Northway, 426 U.S. 438, 96 S. Ct. 2126, 48 L. Ed. 2d 757 (1976) .... 19

United States v. Baker, 17 F.3d 94 (5th Cir. 1994) ............................................46,47

United States v. Dotterweich, 320 U.S. 277, 64 S. Ct. 134, 88 L. Ed. 48 (1943) ..... 20

United States v. Sprick, 233 F.3d 845 (5th Cir. 2000) ........................................46,47

Young v. United States ex rel. Vuitton et Fils S.A., 481 U.S. 787, 107 S. Ct. 2124,
95 L. Ed. 2d 740 (1987) .............................................................................................50

Constitutions, Statutes and Rules:

Constitutions:

United States Constitution, Fifth Amendment.................................................8,17,21

United States Constitution, Sixth Amendment ..............................................17,21,22

United States Constitution, Fourteenth Amendment ...............................................17

                                                         ix
Texas Constitution, Article I, § 10 ...........................................................................52

Texas Constitution, Article I, § 19 ...........................................................................54

Texas Constitution, Article II, § 1 ...........................................................................12

Texas Constitution, Article III .................................................................................12

Texas Constitution, Article IV .................................................................................12

Texas Constitution, Article V ..................................................................................12

Statutes

Texas Finance Code, Section 151.501 .....................................................................31

Texas Penal Code, Section 31.01(4) ...................................................................29,38

Texas Penal Code, Section 31.03.....................................................................2,27,29

Texas Penal Code, Section 31.03(E)(7) ................................................................2,29

Texas Penal Code, Section 31.09 .............................................................................27

Vernon’s Annotated Texas Civil Statutes, Article 581-2 (B) ..................................12

Vernon’s Annotated Texas Civil Statutes, Article 581-2 (D)..................................12

Vernon’s Annotated Texas Civil Statutes, Article 581-2 (G)..................................12

Vernon’s Annotated Texas Civil Statutes, Article 581-29(C)(3)…… ..2,11,16,46,47

Vernon’s Annotated Texas Civil Statutes, Article 581-29-1 ...................................25

Vernon’s Annotated Texas Civil Statutes, Article 581-3 ...................................13,39

Vernon’s Annotated Texas Civil Statutes, Article 581-37 ......................................39

Vernon’s Annotated Texas Civil Statutes, Article 581-4(A).........................26,42,44

                                                        x
Vernon’s Annotated Texas Civil Statutes, Article 581-4(E) ...................................26

Vernon’s Annotated Texas Civil Statutes, Article 581-5 (C) .............................18,21

Rules:

Texas Rules of Appellate Procedure, Rule 39.1 ........................................................ 1

Texas Rules of Evidence, Rule 615(e)................................................................11,53

Texas Code of Criminal Procedure, Article 12.01 (4)(A) ...................................... 27


OTHER:

1 C. Torcia, Wharton’s Criminal Law § 27, pp. 171-72 (15th ed. 1993) ................ 21

Black’s Law Dictionary (10th ed. 2014)...................................................................33

ABA Standards for Criminal Justice for the Prosecution Function (2015) ............. 50




                                                    xi
                                  13-15-00037-CR

                             COURT OF APPEALS
                 IN THE THIRTEENTH JUDICIAL DISTRICT COURT

ALBERTO ALBA VILLARREAL,                       §
         APPELLANT,                            §    APPEAL FROM THE 445TH
                                               §    JUDICIAL DISTRICT COURT
VS.                                            §    CAMERON COUNTY, TEXAS
                                               §
STATE OF TEXAS,                                §    CAUSE NO. 2013-DCR-2189-I
          APPELLEE.                            §

      BRIEF FOR APPELLANT, ALBERTO ALBA VILLARREAL

TO THE HONORABLE JUDGES OF THE COURT OF APPEALS IN THE
THIRTEENTH JUDICIAL DISTRICT, CORPUS CHRISTI, TEXAS:

      Appellant, ALBERTO ALBA VILLARREAL, by and through undersigned

counsel, respectfully submits this, his brief, and seeks that his conviction be

reversed and the judgment of the trial Court rendered, or in the alternative, that he

be granted a new trial.

                     REQUEST FOR ORAL ARGUMENT

      Appellant, ALBERTO ALBA VILLARREAL, requests oral argument in

this case pursuant to Rule 39.1 of the Texas Rules of Appellate Procedure. Since

this case presents res nova issues and concerns the fact bound inquiries regarding

the sufficiency of the evidence and expiration of the statute of limitations,

argument will assist this Court in deciding the case.



                                         xii
                      RESTATEMENT OF THE ISSUES

Point of Error Number One: The convictions are void because they were obtained
through the prosecution of the case by the Texas Securities Board; a violation of
the separation of powers. 5R28, 10R4-5. Article II, Texas Constitution

Point of Error Number Two: Section 581-29(C)(3) of Vernon’s Civil Statutes is
unconstitutional on its face because it assigns criminal penalties to ordinary
negligence. Fifth, Sixth and Fourteenth Amendments, United States Constitution.
5R49.

Point of Error Number Three: Section 581-29(C)(1) of Vernon’s Civil Statutes is
unconstitutional on its face because it assigns criminal penalties to ordinary
negligence. Fifth, Sixth and Fourteenth Amendments, United States Constitution.
5R49

Point of Error Number Four: The court erred by denying Appellant’s motion to
dismiss count one (securities laws) because the statute of limitations had expired
on this offense. 1CR7, 6R109, 3CR674, 6R120, 3CR801, 11R 36.

Point of Error Number Five: The court erred by denying Appellant’s motion to
dismiss and count two (theft) because the statute of limitations had expired on this
offense. 1CR7, 6RR109, 3CR 674, 6R120, 3CR801, 11R 36.


Point of Error Number Six: The Evidence is Insufficient to Sustain a Conviction on
Count One, passim. 1CR7. Jackson v. Virginia, 443 U.S. 307, S.Ct. 2781, 61
L. Ed. 2d 560 (1979)

Point of Error Number Seven: The Evidence is Insufficient to Sustain a Conviction
on Count Two, passim. Jackson v. Virginia, 443 U.S. 307, S.Ct. 2781, 61 L. Ed. 2d
560 (1979)

Point of error number eight: The state failed to plead and disprove the exception to
the sale of a security contained in the criminal provision of the securities act, so
count one failed to state an offense.1CR5-7, 1CR150-154, 5R46, 7R15. State v.
Laird, 208 S.W.3d 667 (Tex. App.—Fort Worth 2006, no. pet.)




                                         xiii
Point of Error Number Nine: The Denial of Villarreal’s Request for the Inclusion
of the Statutory Exemption in the Jury Instruction Constitutes Reversible Error
13R21 Dean v. State, 443 S.W.2d 173 (Tex. Crim. App. 1968).

Point of Error Number Ten: A Material Variance Exists Between the Allegations
in Count two of the Indictment and the Proof Presented at Trial. Passim Gollihar v.
State, 46 S.W.3d 243, 246 (Tex. Crim. App. 2001)

Point of Error Number Eleven: A Material Variance Exists Between the
Allegations in Count one of the Indictment and the Proof Presented at Trial.
Passim Gollihar v. State, 46 S.W.3d 243, 246 (Tex. Crim. App. 2001)

Point of Error Number Twelve: The Prosecution Became an Interested Party when
it Gave Advice to the Victim in his Civil Suit, passim. 4R15. Young v. U.S. ex rel.
Vuitton et Fils S.A., 481 U.S. 787, 107 S. Ct. 2124, 95 L. Ed. 2d 740 (1987).


Point of Error Number Thirteen: The court Erred in Permitting the Texas Securities
Board to Act as Both Prosecutors and Witnesses in this Case. 10R323. In Re
Guerra, 235 S.W.3d 392, 431.


Point of Error Number Fourteen: The Court should have stricken Garrido’s
testimony and granted a mistrial when the state failed to produce his videotaped
statement that had been in their possession. 2R6, 4R49. Jenkins v. State, 912
S.W.2d 793 (Tex. Crim. App. 1993)


Points of Error Fifteen through Eighteen:
        The court’s comment on the State’s evidence as having proved its case
 was the equivalent of directing a verdict in favor of the state and was therefore
 calculated to cause egregious harm to the appellant requiring reversal under the
 due process clause of the 5th and 14th amendments to the United States
 Constitution. 11 R1 75.

       The court’s comment on the State’s evidence as having proved its case
 was the equivalent of directing a verdict in favor of the state and was therefore
 calculated to cause egregious harm to the appellant requiring reversal under the
 due course of law provisions of article 1, sections 13 and 19 to the Texas

                                        xiv
 Constitution. 11 R175.

         The court’s comment on the State’s evidence as having proved its case
 was the equivalent of directing a verdict in favor of the state and was therefore
 calculated to cause egregious harm to the appellant requiring reversal under the
 fair trial clause of the 6th amendment to the United States Constitution. 11 R1
 75.

         The court’s comment on the State’s evidence as having proved its case
 was the equivalent of directing a verdict in favor of the state and was therefore
 calculated to cause egregious harm to the appellant requiring reversal under the
 fair trial clause of article 1 section 10 to the Texas Constitution. 11 R1 75.


                          STATEMENT OF THE CASE

      Appellant Alberto Alba Villarreal was charged on November 6, 2013 with

one count of “False Statement Securities” greater than $10,000 but fewer than

$100,000 in violation of “§ 581-29(C)(3)” and one count of “Theft of Property”

greater than $200,000 in violation of “§ 31.03(e)(7)” [ostensibly occurring on or

about November 7, 2008]. The indictment charges that the offense conduct took

place on November 7, 2008 though the exhibit relied on by the State to substantiate

the charged conduct is dated November 3, 2008. This exhibit is a contract with

Nafta Holdings, LLC for membership shares of Nafta Holdings LLC. However, by

November 6, 2013, the statute of limitations had expired for offenses occurring on

or before November 6, 2008. The jury found Appellant guilty of both counts and

sentenced him to ten years for




                                         xv
count one and five years for count two to run concurrently. His ten-year sentence

of confinement was suspended and the defendant was placed on community

supervision for ten years on January 20, 2015, and he was granted bond pending

appeal.

                           STATEMENT OF FACTS

      Appellant came from humble beginnings, growing up in Matamoros,

Tamaulipas, Mexico, and moving to Brownsville, Texas in 1978. 12R39. Insurance

was the Villarreal family business, as Appellant’s uncle, father, and two brothers

all owned or worked for insurance businesses. 12 RR 40. Appellant entered the

insurance field by working for International Insurance Agency, a company run by

Appellant’s brother Ramon, where he worked on marketing and business

development in the South Texas region. 12R19. Appellant met with David Rogers

and Raul Villanueva, loan officers at First National Bank, and they gave him a $2.3

million loan in a CD for the purpose of starting an insurance company. 10R110.

The collateral was some of Appellant’s real estate, which the bank appraised at $4

million. 7R85-87.

      Enrique Garrido was a wealthy Mexican national and sophisticated

businessman. 11R108. Garrido knew Appellant from having met with him before

and by conducting insurance business with Appellant’s brother, Alejandro. 11R80.

Garrido and Appellant had a good relationship and were friends. 10R124.



                                        1
Appellant was even a guest of honor at Garrido’s daughter’s wedding. 10R124.

Appellant and Garrido discussed the fact that he would go into business with both

Appellant and Alejandro’s insurance companies. 11R91. Garrido wanted to

diversify and admired Appellant’s and Alejandro’s businesses. 11R91. Garrido

was aware that Appellant used his property as collateral for the loan to start the

insurance company and that the CD was encumbered. 9R55, 12R49. Attorney,

William Pope, prepared their contract. 12R199. And all understood that the

agreement was not a sale of securities but, instead, a contract forming an LLC.

12R199. Both Appellant and Garrido signed the contract on November 3, 2008

obligating Garrido to pay $2 million in two payments. 3CR714.

      The contract gives Appellant, as Manager, control over “entering into,

making, and performing contracts, agreements, and other undertakings binding the

Company that may be necessary, appropriate, or advisable in furtherance of the

purposes of the Company and making all decisions and waivers thereunder.”

3CR691. Garrido understood that Appellant had incurred expenses to get the

insurance company off the ground and that Appellant would be reimbursed for

those efforts. 12R51, 53. He knew that all of Appellant’s money was tied up and

that Appellant had to live using investment funds. 9R67-68. Garrido also knew

that the money invested by Appellant was encumbered by the bank and that

Appellant needed money in order to form Nafta Holdings, LLC.            9R55-56.



                                        2
Garrido also expressly agreed in writing that Appellant had the power to pay debts

and obligations of the company as he saw fit. 9 RR 66-67, 10R96, Dx10, 15R47.

Under its express terms, Villarreal could:

      “to do all such other things within the power of a shareholder of the
      Corporation, including giving consents and waiving notices, if
      exercising such power, in his judgement, is necessary or advantageous
      for the interests of the Nominor [Garrido].”

      Garrido and Appellant went to Wells Fargo and First National Banks, and

deposited $1 million of Garrido’s money into them. 12R98. Garrido maintained

signatory authority over both accounts and his personal financial advisor worked at

First National Bank, Mr. Esteve. 3CR282-283, 10R96-97.

      Garrido was obligated to invest $2 million, but his initial payment was $1

million. 10R118. The first $650,000 was deposited on November 6, 2008 and the

rest, $350,000, was deposited November 7, 2008. 12R94, 201; 3 CR 422, 423.

When Garrido’s $1 million was deposited, 24% of Nafta Holdings, LLC vested

with Garrido. 10R122.      The agreement called for an additional 24% to be

transferred to Garrido contingent on the November 27th payment of a further $1

million he was obligated to make under the contract.         10R96.   But Garrido

breached the contract by failing to make his next payment. 9R57-58 And he

attempted to renegotiate the contract, through his son-in-law, Alexander Gerard (an

analyst in investment banking) to take management control of Nafta Holdings,

LLC. But this attempt did not reach fruition. 9R72-77, 80.

                                             3
      Garrido, being in possession of signatory rights, could have withdrawn his

money if he had that desire. 9R61, 63. Ms. Lujan, with the Texas Securities Board,

testified and confirmed that Garrido was a signatory on both Nafta Holdings, LLC

accounts. 9R98, 179. She testified that she simply traced the flow of the money

and could not say that any of the payments of the Nafta Holdings, LLC accounts

were either unlawful or made without Mr. Garrido’s knowledge or understanding.

9R162-163 She further testified that the first $1million was transferred out of the

Nafta Holdings, LLC accounts by June 2009. 9R166. Thereafter, Garrido deposited

his tardy second $1 million on July 1, 2009. 12 RR 182; 3 CR 518–521. He also

had signatory authority over this account. 3CR518.

   Appellant then used the money to make efforts to get the insurance company off

of the ground. 12R204. Some of the payments made by Appellant were to keep

from defaulting on the $2 million loan. 9R156. Entities or persons associated with

Garrido also received payments from the accounts of Nafta Holdings, LLC.

9R157-158. Ms. Lujan testified that she did not know who Mr. Massu or Mr.

Galvan were and could not say that a payment to them was illegitimate. 9R162-

163. Ms. Lujan also could not testify that Villarreal knew what Nafta General

Agency or Jose Angel Castillo Peraza did with the monies transferred to their

accounts. 9R164-165. Garrido did not testify these payments were illegitmate.

Nafta General was an agency with which Nafta Holdings, LLC was going to



                                        4
contract to do business. 12R63-64. Ms. Lujan testified that she did not know if

Garrido received funds from Appellant or if Garrido had an interest in Vizo, Inc or

other entities receiving investment monies. 9R152.

   Other use of the funds in the Nafta Holdings, LLC accounts included Garrido’s

use of Appellant’s driver to travel to Mexico for his medicine, to go to the airport,

and to ferry monies to a woman friend at Burlington. Also, Garrido admitted to

going out with the woman, taking her on vacations, and having Appellant or the

driver take her to the airport for Garrido.      10R108-109.     Garrido frequently

admitted asking Appellant to deliver those types of gifts to people for him.

10R108-109. After making these admissions, Garrido angrily accused counsel for

Appellant of being gay and not liking women. 10R109-110. The funds used for

these activities also appeared to come from Nafta Holdings, LLC.         The driver,

alone, received about $156,751.25. 10R113.

   The Government then sponsored and admitted Appellant’s testimony at a prior

proceeding to the effect that Garrido was aware of all the expenditures made from

investment money. 10R116-124.

      The Texas Department of Insurance requires treasury bills, so Appellant

went to First National Bank Financial Management to request that they transfer the

money deposited with them into treasury bills. 12R82. First National Bank gave

Appellant notice that they would not release the $2 million in the CD Appellant



                                         5
opened with them for the purpose of starting Nafta Holdings, LLC. 12R178. As

stated above, Garrido admitted he knew this. 9R55 Appellant then told Garrido of

First National Bank’s refusal to release the funds and Garrido expressed his

support for Appellant, encouraging him to sue First National. 12R182.

   Appellant sued First National Bank and lost. 12R178. Garrido hired the lawyer

married to the bank’s appellate lawyer to file a complaint against Villarreal with

the Texas Securities Board       December 12, 2011. DX2, 15R38. 10R104-105.

Garrido’s personal financial advisor also worked at First National Bank. 10R98-

99.

      Garrido and Appellant’s relationship continued for four years after Garrido

made his initial investment. 12R186. And Mr. Garrido did not claim that anything

was amiss until several years later. Appellant was indicted on November 6, 2013

for False Statement Securities and Theft of Property. 1CR 5-7.

      When asked about his own investments and use of funds, Garrido asked for

a lawyer to help him answer the questions. 9R81. After being advised of his Fifth

Amendment rights, he continued answering questions; but in an unsatisfactory

manner. He often argued with Appellant’s counsel or refused to answer.

      Initially, Mr. Garrido was going to appear as a defense witness. 1CR22. He

was represented by Mr. Paul Fourt in a civil suit against Mr. Villarreal. Counsel

announced to the court that they felt that if the civil case resolved, that the criminal



                                           6
case would not need to go forward. 2R10-11, 3R7. Angela Cole, An Assistant

Director with the Texas State Securities Board, began communicating with Garrido

as a complaining witness. 1CR36.

       Thereafter, the state attempted to take the deposition of Garrido. 1 CR 44-

46, 4R5-6. Mr. Fourt appeared in court indicating he represented Garrido in his

civil case. 3R7-8, 4R6. He stated that his client did not want to proceed with

prosecution, but that when he met with prosecutors at the district attorney’s office

in an attempt to prepare an affidavit of non-prosecution based on his settlement of

the civil case, the district attorney rejected that. 4R14. Mr. Fourt also objected to

the fact that the district attorney met with his client out of his presence based on

their representation they would not discuss the civil case with his client. However,

they did discuss the civil case with his client and even advised him on the merits of

him accepting the settlement in that civil case. 4R15, 3R3. After that Mr. Fourt lost

communications with his client and was given orders by Garrido through an email

to nonsuit the civil case. 5R39. Garrido represented that he was scared into

believing that any civil settlement would never be paid and his only venue to

resolve this matter was a criminal case. 5R39. But, Garrido’s lawyer, Mr. Fourt,

never gave him that advice. That advice must have come from his meeting with

Ms. Allen and Miss Cole, the assistant district attorney and the Securities Board

lawyer. 5R40.



                                         7
       These prosecutors stepped over the line from performing their function as

prosecutors and became advocates and legal representatives, of Garrido.          Id.

Counsel objected that this conflict disqualified the lawyers from pursuing the

prosecution of the case. Id. The state denied that it provided Garrido civil advice.

However, it never denied speaking to him about his civil case. 5R41. But defense

counsel were in possession of texts and emails from Garrido contradicting the

state’s representation that it gave him no legal advice. 5R43. The state’s only

objection to that representation was that Mr. Fourt was no longer Mr. Garrido’s

attorney. 5R43. This is strange since Mr. Garrido brought Mr. Fourt to represent

him when he subsequently asked for counsel during his testimony.             10R7.

Appellant noted that the state would not be aware of counsel’s status had it not

been discussing Garrido’s suit and its disposition with him. 5R44.

      “Your honor let me just add one thing. How she knows or if she knows or
      how she found out that Mr. Fourt is no longer the attorney I don’t know.
      There’s been no filings made of any kind or any representation other than
      the phone call that I received from. … Mr. Fourt no longer the attorney. I
      was advised by him that he got an email that he was told to nonsuit the
      lawsuit. However, when that discussion took place prior to the nonsuit, and
      it’s not a coincidence that this nonsuit issue came up after we were already
      seeking his deposition in the civil case, which was actually I think set for
      today we would’ve been taking his deposition. So obviously they’re
      intertwined. Somebody advised him that he could not get out of the civil
      case deposition unless you were to nonsuit the lawsuit, and I’m certain that
      Mr. Fourt was not doing that because he was actually prosecuting the civil
      case to try and get a resolution on the matter.” 5R44.


                         SUMMARY OF THE ARGUMENT

                                         8
             The Texas Securities Board was without authority to prosecute this case and doing so

violates separation of powers doctrine. The securities law applied by the trial court below

employed an unconstitutional civil standard of proof, which does not require criminal

wrongdoing. Moreover, prosecutors violated their ethical obligation to provide a disinterested

prosecution by providing to their complaining witness and testifying before the jury.

Additionally, the Court commented on the weight of the evidence, in effect, instructing a verdict

of guilty.

             The evidence presented was insufficient to support the conviction, failed to prove the

state’s complaining witness had any material representation made, in that at all times the sole

complaining witness and alleged victim had access to his own funds. He was also aware of all

Appellant’s material financial arrangements and at the time of the signing of the contract in

2008, any alleged misrepresentation and/or theft had already occurred. Furthermore, the State

did not plead and prove the tolling of the applicable statute of limitations. Accordingly, the

convictions are void.

             The indictment fails, to give notice, and so does not allege an offense against the laws

of Texas, and several variances exist between the allegations and the proof; including theft of

U.S. Currency, versus checks; and a violation of 581-29(C)(3) misrepresentation versus fraud

581-29(C)(1). Lastly, the state failed to produce the video statement of its sole material witness

and alleged victim, which Rule 615 mandates that the trial court strikes that witness’ testimony.

A mandatory remedy the trial court failed to provide. Therefore, the court erred in not striking

his testimony and declaring a mistrial as required by the Texas Rules of Evidence.

                                                 ARGUMENT

Point of Error Number One: The convictions are void because they were
obtained through the prosecution of the case by the Texas Securities Board; a


                                                   9
violation of the separation of powers. 5R28, 10R4-5.                   Article II, Texas
Constitution

       The Texas Constitution provides each branch its respective powers. Too

much power concentrated within the hands of one person or class will lead to

tyranny; with no other person or class to keep the power in check. Here, the

prosecution by the Securities Board steps squarely outside these fundamental

constitutional bounds by charging and prosecuting a criminal case. The authority

of the Texas Securities Board, in the executive branch, is expressly limited to

investigation functions.1

       The Texas Constitution gives powers that are mutually exclusive to each

branch. See TEX. CONST. art. II, § 1 (“Those which are Legislative to one; those

which are Executive to another, and those which are Judicial to another; and no

person, or collection of persons, being of one of these departments, shall exercise

any power properly attached to either of the others, except in the instances herein

expressly permitted.”) So, each branch exercises only the power “granted to one

department of government.” See Ex parte Giles, 502 S.W.2d 774, 780 (Tex. Crim.

App. 1973). Therefore, one department of the government attempting to “to

interfere with the powers of another is null and void.” See Ex parte Giles, 502
S.W.2d 774, 780 (Tex. Crim. App. 1973).


1The stated constitutional and statutory authority of the Texas Attorney General’s Office to
engage in prosecutions is limited to that office as is set out below.

                                             10
      The Legislative, Executive and Judicial departments are each governed by

Article III, IV and V, respectively. See TEX. CONST. art. III, IV, V. Within Article

V, county and district attorneys fall under the umbrella of the Judicial Department.

See TEX. CONST. art. V, § 21. The Governor appoints the board members and

designates one of those members to be the presiding officer. See Texas Civil

Statutes Art. 581-2(B) & (D). The Commissioner is appointed by a majority of the

Securities Board. See Texas Civil Statutes Art. 581-2(G). So, the Judicial

department of Texas has no role in the creation nor operation of the Securities

Board.

      Moreover, the job of the Securities Board is to investigate any potential

criminal activity, not to prosecute investigated individuals. See Texas Civil

Statutes Art. 581-3. Once the Commissioner investigates, that person “shall at

once lay before the District or County Attorney of the proper county any evidence

which shall come to his knowledge of criminality…” See Texas Civil Statutes Art.

581-3.

      Once the evidence is brought to the district or county attorney, the district or

county attorney makes the decision to prosecute. The Commissioner cannot make

the decision to prosecute. Id. If the district or county attorney decides not to

prosecute, the Commissioner must take it to the Attorney General. Id. The statute

does not give the Commissioner the substituted power to prosecute, only the



                                         11
attorney general. The prosecution by the Securities Board is a violation of the

Separation of Powers that the Texas Constitution strictly prohibits.

      A “‘special prosecutor’ with the consent of the district attorney, assists the

district attorney in the investigation and prosecution of a particular case, but the

district attorney is responsible for the prosecution, control and management of the

case.” See State v. Rosenbaum, 852 S.W.2d 525, 529 (Tex. Crim. App.1993). So

the “special prosecutor” may not take control or lead the prosecution. Id. A

“special prosecutor” takes control of a case by making “crucial prosecutorial

decisions, including, but not limited to, decisions regarding whether to prosecute,

what investigative powers to utilize, and what plea- bargains to strike.” See

Hartsfield v. State, 200 S.W.3d 813, 817 (Tex. App. —Texarkana 2006, pet ref’d).

      Here, an attorney from the Securities Board (“TSB”), Ms. Good, is leading

the prosecution. The state represented that attorneys from the Security Board

would participate in the case. 3R6. Counsel objected to this suggesting that the law

did not support them appearing as special prosecutors. 5R28. The securities lawyer

also prepared the wording of the indictment. 2R10. A lawyer for the Texas

Securities Board was the sole witness who testified before the grand jury. 4R8. The

investigator who worked on the case was from the Texas Securities Board and the

presentation to the grand jury was based on her investigation. 2R7. The assistant

district attorney advised the court that the case was their, the Securities Board’s,



                                         12
case. She explained that it was a very complicated and specialized case that was

the type that the Securities Board lawyers tried. She referred to the Securities

Board lawyers as “lead prosecutor in this case.” 5R41. The state also designated

Texas Securities Board members as expert witnesses in the case; Joe Rotunda, the

Director of Enforcement, and Travis Iles, the Assistant Director of Enforcement;

both lawyers. 1CR13. Thereafter, Ms. Angela Cole appeared as a witness in an

affidavit seeking the deposition of Mr. Garrido. 1CR49. And testified at the pretrial

hearing. 4R15.

      Discussing the “special prosecutor” issue, at the beginning of voir dire, Ms.

Allen introduced Ms. Cole and Ms. Good as prosecutors in the case. 6R4–5.

Counsel for Appellant immediately objected that he was not waiving his right to

contest the legitimacy of the prosecution by lawyers from the Securities Board,

6R12-13, and that he wanted to address the attempt to use securities lawyers as a

special prosecutor. 5R38. He requested that the state be required to file a motion to

include a special prosecutor and provide “the basis” for having such a prosecutor.

5R44-45. The court noted his objection to the special prosecutor, but allow the

representation by the State Securities Board lawyers. 5R44. Also, Appellant raised

the separation of powers issue saying; "The issue is basically separation and

balance of powers between the police authority and prosecution, and this case

develops why that is a problem. This is actually an SEC case where they were



                                         13
engaged in some of the similar activities. The SEC office seems to cultivate their

own witnesses and then they're talking about the problems with what [that] creates,

and you have the same person or at least in the same firm doing probable cause,

doing prosecutions. The prosecutors begin to act like police and police begin to act

like the prosecutors." 10R4-5.

      Good, counsel with the Securities Board conducted voir dire in this case. 6R

28.   She informed the jury that it was she and the Texas Securities Board that

brought the indictment:

             “It is actually the one found in a separate section called the
      Texas Securities Act, and the Texas Securities Act created the agency
      that I and one of my colleagues work for. …And then lastly the Texas
      Securities Act provides methods of enforcement by taking actions
      against individuals and companies who violate the Act including
      criminal actions. That’s why we’re here today.” 6R28-29 [emphasis
      added].

Another securities lawyer, Mr. Rotunda testified that he reviewed the investigation

of those working under him and determined whether or not this case merited being

taken to a grand jury. 7R30. Therefore, the Securities Board attorneys, usurping the

duties of the District Attorney, were in control of the prosecution, which is an

Executive department infringement on the Judicial department’s powers. As a

consequence, these convictions are void.

Point of Error Number Two: Section 581-29(C)(3) of Vernon’s Civil Statutes
is Unconstitutional on its Face Because it Assigns Criminal Penalties to
Ordinary Negligence. Fifth, Sixth and Fourteenth Amendments, United States
Constitution. 5R49.

                                           14
Point of Error Number Three: Section 581-29(C)(1) of Vernon’s Civil Statutes
is Unconstitutional on its Face Because it Assigns Criminal Penalties to
Ordinary Negligence. Fifth, Sixth and Fourteenth Amendments, United States
Constitution. 5R49.

These points of error will be argued together.

      The face of the indictment alleges “false statement securities 58l-29(c)(3)”

and in count 1, that Appellant did “then and there sell and offer for sale a

membership interest in… a security… and said [Appellant] committed

fraud…by… Intentionally failing to disclose…a material fact; and…Intentionally

and knowingly misrepresenting …a relevant fact.”

      Appellant objected to the Securities charge because the Act allows a

prosecution at an “extremely low threshold” “on what they have to prove.” 5R49.

      “Even though we’ve got an allegation in here that involves some
      culpable mental state, it becomes almost a strict liability under that
      approach.” Id.

A criminal statute that does not carry a sufficient mental state violates the Fifth

Amendment requirement of proof beyond a reasonable doubt, and the Sixth

Amendment requirement of a jury verdict in relation to the Fifth Amendment

requirement.    These amendments are applicable to the states through the

Fourteenth Amendment.




                                         15
      Appellant was convicted of Tex. Civil Code §581-20(C)(3) or (1)2. That statute

states:

     C. In connection with the sale, offering for sale or delivery of the
     purchase, offer to purchase, invitation of offers to purchase,
     invitations of offers to sell, or dealing in any other manner in any
     security or securities, whether or not the transaction or security is
     exempt under Section 5 or 6 of this Act, directly or indirectly:
     (1) engage in any fraud or fraudulent practice;
     …(3) knowingly make any untrue statement of a material fact or
     omit to state a material fact necessary in order to make the statements
     made, in the light of the circumstances under which they are made,
     not misleading
(emphasis added).

As evidence of the ambiguous nature of the Securities law, the state appears

to have, itself, become confused about the attributes of a prosecution by

confusing a misstatement case under subsection (3) with a fraud case under

subsection (1). Both are constitutionally infirm, however, so we need not

distinguish them here. But, the state must prove what it charges. And since

it proved an alleged fraud but charged an alleged misstatement case, the

variance is fatal to this conviction as briefed below.

          Under both subsections of the Securities law, however, Texas Court of

Criminal Appeals uses a reasonable person standard to determine whether or not a

fact meets the definition of “material” in the context of the penal section of Texas

securities transactions. Bridwell v. State, 804 S.W.2d 900, 903-04 (Tex. Crim.


2   See variance point of error below.

                                          16
Ohio App. 1991). The Court of Criminal Appeals stated and expanded that sentiment

when it said:

      We find that the Supreme Court’s definition of ‘materiality’ provides
      the most objective standard yet applied to securities transactions, and
      therefore is appropriately applied to interpret ‘material fact’ in
      connection with articles 581-29(C)(1) and 581-4(F). Restated, an
      omitted fact is material if there is a substantial likelihood that it would
      have assumed actual significance in the deliberations of a reasonable
      investor, in that it would have been viewed by the reasonable
      investor as significantly altering the total mix of available
      information used in deciding whether to invest.


Id. at 904. (emphasis added).

      The Court of Criminal Appeals improperly uses that definition in a penal

context; it was derived for civil purposes, in a civil context, where a reasonable

person standard suffices. The definition is from TSC Indus. v. Northway, 426 U.S.
438, 449, 96 S. Ct. 2126, 48 L. Ed. 2d 757 (1976). In TSC Indus. the Supreme

Court determined the definition of material in the context of a civil Securities and

Exchange Commission statute that regulates corporation’s proxy statements to

investors. In determining the most sufficient definition of material, the Court

stated that the consideration should be, “the proper balance between the need to

insure adequate disclosure and the need to void the adverse consequences of

setting too low a threshold for civil liability…” Id. 449 (citing to Northern

Indiana Public Service Co. v Izaac Walton League, 423 U.S. 12, 15, 96 S. Ct. 172,

46 L. Ed. 2d 156 (1975))[emphasis added]. Therefore, when the Supreme Court

                                          17
defined material as stated in the previous paragraph, it intended it to be applied

only to civil cases. The Court of Criminal Appeals, however, improperly applies

that definition to criminal cases. Again, this is what the Court relied upon in

Bridwell v. State, 804 S.W.2d 900, 903-04 (Tex. Crim. App. 1991). The trial court

and prosecutors, here, relied on the same case.

      Additionally, the United States Supreme Court in Elonis v. United States,

135 S. Ct. 2001, 2010 (2015), held that a reasonable person standard does not

suffice in a penal context, because that criminalizes ordinary negligence. Elonis

involved how “true threat” should be defined in a penal context. The Court

declined to define true threat as how a reasonable person would view the words

communicated to them. In regard to that holding, the Court specifically explained

its reasoning when it stated, “Elonis’s conviction…was premised solely on how his

posts would be understood by a reasonable person. Such a ‘reasonable person’

standard is a familiar feature of civil liability in tort law, but is inconsistent with

‘the conventional requirement for criminal conduct—awareness of some

wrongdoing.’” Id. at 2011 (citing to Staples v. United States, 511 U.S. 600, 606-07,

114 S. Ct. 1793, 128 L.Ed2.d 608(1994) (quoting United States v. Dotterweich, 320
U.S. 277, 281, 64 S. Ct. 134, 88 L. Ed. 48 (1943)).

      The Elonis Court went on to say that a reasonable person standard makes

ordinary negligence a crime, and that defies conventional requirements regarding



                                          18
the necessary mental requisite to commit a crime. Id. at 2010. The Court explored

this concept when it said:

      Having liability turn on whether a ‘reasonable person’ regards the
      communication as a threat—regardless of what the defendant thinks—
      ‘reduces culpability on the all-important element of the crime to
      negligence,’ United States v. Jeffries, 692 F.3d 473, 484 (6th Cir.
      2012), (Sutton, J., dubitante) and we ‘have long been reluctant to infer
      that a negligence standard was intended in criminal statutes,’

Elonis at 2011 (citing to Rogers v. United States, 422 U.S. 35, 47 (1975)(Marshall,

J., concurring) (citing Morissette v. United States, 342 U.S. 246, 72 S. Ct. 240, 96
L. Ed. 2d 288 (1952)). See 1 C. Torcia, Wharton’s Criminal Law § 27, pp. 171-72

(15th ed. 1993); Cochran v. United States, 157 U.S. 286, 294, 15 S. Ct. 628, 39
L. Ed. 2d 704 (1895) (“defendant could face ‘liability in a civil action for

negligence, but he could only be held criminally for an evil intent actually existing

in his mind’”).

      Additionally, § 581-29(C)(1) (and 581-4(F)) is facially unconstitutional,

because it does not require a jury to find every element of the alleged offense

beyond a reasonable doubt. Rather, the Court of Criminal Appeals only requires

that the jury find, beyond a reasonable doubt, a substantial likelihood that a

defendant misrepresented or omitted a material fact.        The Court of Criminal

Appeals held this when it stated:

      Applying the ‘substantial likelihood’ test of TSC Industries, Inc. v.
      Northway, Inc. to the facts in the instant case, we find that the
      evidence was sufficient to support a rational jury finding beyond a

                                         19
      reasonable doubt that appellant’s failure to disclose his prior
      fraudulent dealings was fraud within the meaning of articles 581-
      29(C)(1) and 581-4(F).

Bridwell v. State, 804 S.W.2d 900, 904 (Tex. Crim. App. 1991).

      The Fifth Amendment requires proof beyond a reasonable doubt, and the

Sixth Amendment requires an interrelated jury verdict. Sullivan v. Louisiana, 508
U.S. 275, 278, 113 S. Ct. 2078, 124 L. Ed. 2d 182 (1993). The Supreme Court

specified that “[i]t would not satisfy the Sixth Amendment to have a jury determine

that the defendant is probably guilty, and then leave it up to the judge to

determine…whether he is guilty beyond a reasonable doubt.” Id.

      Criminal fraud is prohibited under Chapter 32 of the Penal Code and it is

based not on a general definition allowing negligence, but a series of specific

definitions requiring criminal conduct. See Tex. Penal Code 32.32 (West 2015). In

fact, the definition of “fraud” used in the indictment sets a threshold that is too low.

See section above explain the low civil threshold employed.

      The indictment, on its face, is not a criminal fraud charge. Counsel filed a

exception to the indictment asking for dismissal of the count one charge on the

basis that it did not constitute an offense and that motion was denied. 1CR150.

The indictment, in count one alleges that the “defendant committed fraud in

connection with the sale of said security” following the statutory citation to the

misrepresentation portion of the statute, not the fraud portion, and preceding a



                                          20
lengthy eleven paragraphs long rendition of “misstatement” allegations. 1CR5-

7. These 11 separate paragraphs assert various failures to disclose facts and

making misrepresentations that variously described the nondisclosures as a

“material fact” and “relevant facts.” Nowhere does count one explain what the

“fraud” is that constitutes an offense.

      Chapter 32 of the Penal Code sets out all criminal “fraud” offenses under

Texas law. None of those offenses are charged in count one or in the 11 paragraphs

following count one. The closest any of the chapter 32 fraud offenses come to

conduct charged in the indictment is with respect to section 32.32 of the Penal

Code, which sets out an offense for intentionally or knowingly making a material

or misleading “written” statement to obtain property or credit. Nowhere in the

indictment in count one is it alleged that the Appellant made a written material or

misleading statement to obtain credit. The title to the security statute containing the

“fraud” provision explains that these provisions should be “penal” in nature.

      Reference is, therefore, made to the Texas Penal Code to define fraud. If this

were not the case, “fraud” would be defined in the securities laws as mere

negligence in 581-4(F) and is unconstitutional as explained above. Since the statute

says it is a penal provision, the Penal Code defines criminal “fraud” in the

securities provisions and none of those fraud offenses are applicable or even

charged here.



                                          21
Because the Securities law is unconstitutional the conviction on count one must be
reversed and rendered.

Point of Error Number Four: The court erred by denying Appellant’s motion
to dismiss count one (securities laws) because the statute of limitations had
expired on this offense. 1CR7, 6R109, 3CR674, 6R120, 3CR801, 11R 36.

Point of Error Number Five: The court erred by denying Appellant’s motion
to dismiss and count two (theft) because the statute of limitations had expired
on this offense. 1CR7, 6RR109, 3CR 674, 6R120, 3CR801, 11R 36.

These points of error will be argued together.

      The State must plead and prove any tolling provision to the statute of

limitations. Here, the State did neither. Cooper v. State, 527 S.W.2d 563 (Tex.

Crim. App. 1975)[statements at a pretrial motion hearing will not prove tolling

which is the State’s obligation in a securities case]. This Court reviews whether

the statute of limitations for an offense has expired prior to the charge under a de

novo standard of review. Provident Life & Assc. Ins. Co. v. Knot, 128 S.W.3d 211,

215 (Tex. 2003).

      The indictment charged the violation of the securities laws (count one) and

theft (count two) occurring on “the 7th Day of November 2008.” 1CR5-7.

However, proof in the case showed that the company agreement forming Nafta

Holdings, LLC is dated November 3, 2008. Therefore, the offenses of securities

fraud/misstatement and theft were completed on November 3, 2008. The statute of

limitations for these two offenses runs five years after the date of completion of the

offense. Five years after November 3, 2008 is November 3, 2013. The indictment

                                         22
in this case was brought on November 6, 2013, at 11:20 a.m. 1CR7. Counsel filed

a motion for writ of habeas corpus asking for the indictment to be dismissed on this

basis (6R109), which writ was denied. 3CR674, 6R120. Appellant requested that

the court give a limiting instruction to the jury, informing them that if certain

actions were outside the statute of limitations, it could not consider it as part of the

offense. 8R170. Counsel also submitted a motion for a directed verdict and for a

finding of the statute of limitations bar, which was denied. 3CR801, 11R36.

                                Fraud/Misstatements

 To satisfy the statute of limitations, an indictment for securities fraud must be

brought within five years of the crime. Section 581-29-1, Vernon’s Annotated

Civil Statutes. The limitations period beings to run when the crime is complete.

Digges v. State, 2012 Tex. App. Lexis 5195 (Tex. App.-Dallas 2012, no pet.), cert.

denied, 133 S. Ct. 2801 (2013). Garrido on cross-examination does not dispute that

the investment contract was signed on November 3, 2008. 9R51. In Taylor v. State,

450 S.W.3d 528, 538 (Tex. Crim. App. 2014) the court explained that when a

contract is involved, the offense is completed when the defendant forms the intent

to take the money at the time the contract is entered. Under the circumstances of a

contract, deprivation of property is not criminal conduct. It is a fact intrinsic to the

existence of a contract. So the offense is complete when the defendant enters into

the contract with the intent to commit fraud or theft.



                                          23
      Appellant was indicted on November 6, 2013, (1CR7) three days after the

statute of limitations expired. All of the alleged securities and alleged

misstatements involved in the sale of the purported securities were made on or

before November 3rd, 2008.        Therefore, the prosecution’s indictment is time-

barred by the statute of limitations. Garrido testified that all of the statements that

induced his investment were made in August, September, and October of 2008.

9R51-52

                              SALE OF SECURITY

The Texas Securities Act, Art. 581-4(E), defines “sale” as follows: the terms “sale”

or “offer for sale” or “sell” shall include every disposition, or attempt to dispose

of a security for value. The term “sale” means and includes contract and

agreements whereby securities are sold, traded or exchanged for money, property

or other things of value, or any transfer or agreement to transfer, in trust or

otherwise. State v. PUC of Tex., 344 S.W.3d 349, 359. A “security” is defined, in

part, as: “any share, stock, treasury stock, stock certificate, under a voting trust

agreement, collateral trust certificate, equipment trust certificate, pre-organization

certificate or receipt, subscription or reorganization certificate, note bond,

debenture, mortgage certificate or other evidence of indebtedness….” Tex. Rev.

Civ. State. Ann. Art. 581-4(A). “Evidence of indebtedness” means “some writing

that indicates a contractual obligation to pay in the future for consideration



                                          24
presently received.” Thomas v. State. 65 S.W.3d 38, 45 (Tex. Crim. App. 2001).

So when Villarreal offered the interest in the contract to Garrido, and he agreed,

the alleged offense conduct was complete.

       Ms. Good agrees, “fraud has to be a connection with the sale or someone

offering you a particular investment.” 6R29 [emphasis added]. Garrido on cross-

examination does not dispute that the contract was signed on November 3rd 2008,

(9R51), which would constitute the offer for sale. Therefore, the Nafta Holdings,

LLC agreement signed on November 3rd contractually obligated Mr. Garrido to pay

the monies on or about November 7th. Once he was contractually obligated, the

statute of limitation of five years on any false misstatements commenced. Garrido

agreed that he was obligated to pay the monies to invest in Nafta Holdings, LLC

by November 3, 2008 when he signed the agreement. The alleged offense conduct

was completed on that date and the Indictment is untimely.

                                     THEFT

      A theft occurs when (1) property is (2) unlawfully appropriated (3) by

someone (4) with intent to deprive the owner of that property. Tex. Penal Code

Ann. § 31.03. The statute of limitation for felony theft is five years. Code Crim.

Proc. Ann. Art. 12.01(4)(A) (Vernon 2015). The Texas Penal Code allows multiple

thefts committed pursuant to one scheme or continuing course of conduct – at

different times and against different victims – to aggregate within one offense for



                                        25
purpose of the offense grade. TEX. PENAL CODE ANN. § 31.09. Aggregation under

section 31.09 creates a single offense for jurisdiction, punishment, and statute of

limitation purposes. Graves v. State, 795 S.W.2d 185, 187 (Tex. Crim. App. 1990).

Each individual theft becomes an element of the aggregate theft offense. State v.

Weaver, 982 S.W.2d 892, 893 (Tex. Crim. App. 1998). The limitation period for

aggregate theft begins to run after the last theft is completed. Tita v. State, 267
S.W.3d 33, 35 n.1 (Tex. Crim. App. 2008).

      A theft is complete when all the elements have occurred. Barnes v. State,

824 S.W.2d 560, 562 (Tex. Crim. App. 1991). Theft is not a continuing offense – it

does not continue as long as the actors retain control of the stolen property. Barnes,
824 S.W.2d at 562; see also Cupit v. State, 122 S.W.3d 243, 246 (Tex. App.—

Houston [14th Dist.] 2003, pet. ref’d) Moreover, “[t]heft by exercising control is

committed and the statute of limitations commences once possession of the

property becomes unlawful.” Barnes, 824 S.W.2d at 562-63.

        On November 3, 2008, Nafta Holdings, LLC formed an investment

contract. 6R32-33. The evidence presented shows that the investment contract was

signed and formed on November 3, 2008. 7R89. The State’s theory was that Mr.

Villarreal was in financial straights before that investment, had a home foreclosed

on the next day after the contract was signed, and had the motive and intent to steal

Mr. Garrido’s investment before the contract was signed.



                                         26
        Therefore, the statute of limitations began to run when Appellant exercised

control over the property, not the actual acquisition of the monies. Theft, under the

penal code, is the unlawful “appropriation” of money. See Section 3.03 of the

Texas Penal Code. "Appropriate" means: to bring about a transfer or purported

transfer of title to or other nonpossessory interest in property, whether to the actor

or another; or to acquire or otherwise exercise control over property other than

real property.” See Section 31.01(4), Texas Penal Code. When Mr. Villarreal

obtained the nonpossessory interest in Mr. Garrido’s $1million upon the signing of

the insurance company contract, the alleged offense conduct was completed.

Taylor v. State, 450 S.W.3d 528, 538 (Tex. Crim. App. 2014).

      The statute of limitations for theft 31.03(e)(7), began to run on November 3,

2008, meaning it expired on November 3, 2013. Appellant was indicted on

November 6, 2013, at 11:20 a.m., outside the statute of limitations. 1CR7.

        The State does not dispute the date of the unlawful appropriation but

characterizes other acts as an element of theft after November 6, 2008. 6R115. The

State argues that Appellant’s subsequent misrepresentation – made well within the

statute of limitations – completed the theft. A theft occurs when (1) property is (2)

unlawfully appropriated (3) by someone (4) with intent to deprive the owner of

that property. Tex. Penal Code Ann. § 31.03. The State argues that Appellant

continued to make misrepresentations regarding the investment funds. Those



                                         27
alleged misrepresentations did not create a new theft offense because no additional

property was transferred or induced by any alleged representations that Mr.

Garrido testified induced him to make the investment. A theft occurs when each

element of the alleged offense is complete. Any subsequent misrepresentations,

possession or conduct does not extend the alleged theft. It is not a continuing

offense. Taylor v. State, 450 S.W.3d 528, 538 (Tex. Crim. App. 2014).

        In Barnes v. State, 824 S.W.2d 560, 563 (Tex.Crim. App. 1991), a county

building superintendent was convicted of theft by a public servant for keeping a

lawn mover that he was supposed to trade in. The court of appeals reversed the

judgment and entered a judgement of acquittal. The court held that theft by

exercising control was committed, and the statute of limitations commenced, “once

possession of the property becomes unlawful.” Id. at 563. Villarreal obtained a

non-possessory interest in the property on November 3, 2008, when the Nafta

Holdings, LLC contract was signed. 7R89. Therefore, the statute of limitations

began to run when Villarreal exercised control over the property.

        In Taylor v. State, 450 S.W.3d 528, 537 (Tex. Crim. App, 2014), the court

held a claim of theft made in connection with a contract…requires proof of more

than an intent to deprive the owner of property and subsequent appropriation of the

property. In that circumstance, the State must prove that the appropriation was a

result of the false pretext, or fraud. Moreover, the evidence must show that the



                                        28
accused intended to deprive the owner of the property at the time. The court

emphasized, the deprivation of property cannot occur prior to the formation of the

requisite intent. Higginbotham v. State, 356 S.W.3d 548, 588 (Tex. App,. –

Texarkana 2011, pet. ref’d).

        The inducement for the contract took place in August, September and

October of 2008, before November 3, 2008; when Garrido testified that all

conversations that he had with Villarreal lead up to the agreement. 9R51-52. The

statute of limitations began to run on November 3, 2008, when Appellant and

Garrido entered into the investment contract.

        Since the statute of limitations expired before the indictment was brought

for counts one and two, these convictions must be reversed and rendered.

Point of Error Number Six: The Evidence is Insufficient to Sustain a
Conviction on Count One, passim. 1CR7. Jackson v. Virginia, 443 U.S. 307,
S.Ct. 2781, 61 L. Ed. 2d 560 (1979)

Point of Error Number Seven: The Evidence is Insufficient to Sustain a
Conviction on Count Two, passim. Jackson v. Virginia, 443 U.S. 307, S.Ct.
2781, 61 L. Ed. 2d 560 (1979)
These points of error will be argued together.

The State Failed to Prove Theft of “U.S. Currency” as Alleged in Count Two
of the Indictment.

      Count two of the indictment alleges that Villarreal acquired and unlawfully

appropriated $200,000.00 or more in “U.S. Currency”. 1CR7 “Currency” is

defined in the Texas Finance Code as the “coin and paper money of the United



                                        29
States.” Tex. Fin. Code Ann. § 151.501. Appellant testified at trial that Garrido

never gave him any money in cash or coins. 12R94. Garrido made his initial

$1million payment in the form of two checks, one on November 6, 2008 for

$650,000 and the other on November 7, 2008 for $350,000. 3CR422, 423. The

evidence is insufficient to show theft of “U.S. Currency” because the money was

deposited by check.

      In Jackson v. State, an appellant made a challenge to the sufficiency of the

evidence by arguing that the evidence only showed theft of a check, not theft of

cash as charged in the indictment. Jackson v. State, 646 S.W.2d 225, 226 (Tex.

Crim. App. 1983). The court found this unpersuasive, holding that the check was

simply the instrumentality through which appellant received the cash. Id. Jackson

can be distinguished here, because Nafta Holdings, LLC was the party to whom the

check was made out and the party that ultimately received the money. 3CR422,

423. Appellant had access to the money as the owner of Nafta Holdings, LLC, but

Garrido also had access in his role as Business Administrator and account

signatory.   Therefore, Appellant did not receive the cash in the manner

contemplated in Jackson. 3CR283. Also, Jackson concerned an indictment that

charged theft of cash, whereas here the indictment alleges theft of “U.S.

Currency”. Jackson v. State, 646 S.W.2d 225, 226 (Tex. Crim. App. 1983); 1CR7.

The difference is that U.S. Currency cannot be construed to include checks, while



                                       30
checks, as in Jackson, can be construed to mean instrumentalities through which

one receives cash.


      The Texas Court of Criminal Appeals has previously discussed definitions

of the terms defining the instrument through which money is appropriated, by

looking at the common parlance of the word. See Stanfield v. State, 213 S.W.2d
837, 837 (1948) (interpreting the common parlance of the word “money” to mean

“money of the United States”). “Currency” is defined as an “item (such as a coin,

government note, or banknote) that circulates as a medium of exchange.”

Currency, Black’s Law Dictionary (10th Ed. 2014). “Check,” however, is defined

as a “draft, other than a document draft, signed by the drawer, payable on demand,

drawn on a bank, and unconditionally negotiable.” Check, Black’s Law Dictionary

(10th Ed. 2014). Because the definition of currency requires an item that circulates

as a medium of exchange, a check cannot be considered an item of currency. The

definition of “Cash” includes “negotiable checks,” but this indictment alleges theft

of “U.S. Currency,” not cash. Cash, Black’s Law Dictionary (10th Ed. 2014).

The State Failed to Prove that Appellant Appropriated U.S. Currency
Without the Effective Consent of the Owner.

      Count Two of the indictment alleges that Appellant appropriated, “by

acquiring or otherwise exercising control over,” U.S. currency “without the

effective consent of the owner, namely, by deception, and with intent to deprive



                                        31
the owner of the property”. 1CR7 The allegation that Appellant did not have the

effective consent of Garrido is left without any support. In fact, the evidence

presented strongly supports Garrido’s consent to Appellant’s operations of the

company. Appellant and Garrido were both signatories on the Nafta Holdings,

LLC account. 3CR282, 283. Garrido was an authorized signer with access to the

money and he willingly deposited his money into the Nafta Holdings, LLC Wells

Fargo account. Garrido understood that the expenses incurred by Appellant in

trying to get the insurance company off the ground would be reimbursed to

Appellant through the $1million investment. 12R51, 53. The contract for Nafta

Holdings, LLC, to which Appellant and Garrido agreed on November 3, 2008,

gives Appellant, as Manager, the “sole and exclusive control of the management,

business and affairs of the Company, and the Manager shall make all decisions and

take all actions for the Company not otherwise provided for in this Agreement,

including, without limitation . . . entering into, making, and performing contracts,

agreements, and other undertakings binding the Company that may be necessary,

appropriate, or advisable in furtherance of the purposes of the Company and

making all decisions and waivers thereunder” [emphasis added]. 3CR691 The

Company Agreement also gives the Manager the ability, “to the extent that funds

of the Company are available therefor, [to pay] debts and obligations of the

Company”.     3CR691.      Even when First National Bank would not release



                                        32
Appellant’s money in the CD Appellant had opened with them, Garrido expressed

his support and even told Appellant, “sue them, beat the hell out of them, and I’m

with you partner.” 12R182. The evidence presented is therefore insufficient to

support the allegation in Count Two that Appellant did not have the effective

consent of Garrido.

      In fact, the evidence strongly supports that Garrido knew what Appellant

was doing with the money. The fact that the contract included language that the

Manager shall have “sole and exclusive control . . . . [of] other undertakings

binding the Company” shows that Garrido intended to allow Appellant a great deal

of leeway in his operations of Nafta Holdings, LLC. 3CR691. Garrido could have

insisted on making a very specific list of duties of the Manager, yet the language

even allows the Manager to pay “debts and obligations of the Company.” 3CR691

But instead, he went further and signed express authority in a “rights of

shareholders” agreement to give Appellant complete discretion to make all of

Garrido’s decisions as shareholder. DX 10, 15R48 [“to do all such other things

within the power of a shareholder of the Corporation, including giving consents

and waiving notices, if exercising such power, in his judgement, is necessary or

advantageous for the interests of the Nominor.”]. The fact that Appellant, as

Manager, had the ability to pay the debts and obligations of Nafta Holdings LLC,

at his discretion, supports Appellant’s testimony that Garrido understood that



                                       33
Appellant had incurred expenses in trying to get the insurance company off the

ground and that Appellant would be reimbursed for those efforts. 12R51, 53.

Garrido knew that the CD was encumbered by the bank and that Appellant needed

money in order to form Nafta Holdings, LLC prior to making the investment and

also needed to live. 9R55-56. Garrido had signatory rights over both Nafta

Holdings, LLC accounts and he could get his money out by himself if he had had

that desire. 9R61, 63.

The State Failed to Prove that the Appellant Committed a Theft by Deception,
and with Intent to Deprive the Owner of Property.

      There is no proof that Appellant had any intention or expectation that Nafta

Holdings, LLC would not succeed or that Appellant would not fulfill his

obligations as stated in the contract. In Taylor v. State, the Court of Criminal

Appeals dealt with a similar issue and held that “[a] contractor accused of theft

may not be convicted of that offense on the theory that he acquired a down

payment from his customer by deception if there [was] no reason to doubt that [the

contractor accused of theft] had every expectation at the time that the money

changed hands of fulfilling his contractual obligations; at the time of the down

payment, the customer paid voluntarily, and the accused neither intended nor knew

he would not perform.” Taylor v. State, 450 S.W.3d 528, 536 (Tex. Crim. App.

2014). Here, Garrido paid voluntarily and Appellant neither intended nor knew he

would not perform. It was Garrido’s failure to follow through with his second

                                       34
contractually obligated payment that caused the venture to flounder and the failure

of the First National Bank that caused it to fail.

      Further, the Court also held that “only when, at the time the money is

exchanged pursuant to the contract, the accused either intends not to, or at least

knows he will not, perform his part of the bargain may he be held criminally liable

for theft.” Id. Therefore, the deception must have happened at the time Appellant

and Garrido contracted, which was on November 3, 2008. 12R94, 201. All the

evidence was that Appellant, and his father before him, historically engaged in the

insurance business. He further arranged to contribute his own monies to the joint

venture and disclosed their encumbrance to Garrido. There is nothing in the

evidence showing that Appellant intended not to perform under the contract. When

asked by counsel what he was told by Appellant regarding the potential success of

Nafta Holdings, LLC, Garrido said, “He told me that it was going to be a great

business of great gain.” 8R173. Appellant’s representations to Garrido do not lead

to the conclusion that Appellant will not perform or knew he would not perform,

but rather constitute the type of representation made by any person before a

financial investment.    Also, Appellant’s statements did not give Garrido any

expectation of certain or guaranteed financial gains or goals. This the sort of

puffery recognized as non-criminal in nature. See Prudential Ins. Co. of Amer. v.




                                           35
Jefferson Assoc. Ltd., 896 S.W.2d 156, 162 (Tex. 1995)[mere puffing or opinion

does not constitute fraud].

      Garrido also answered affirmatively to whether Appellant seemed wealthy to

Garrido and testified that he “considered [Appellant] a businessman” and “never

thought he was a fraudulent person, a man who steals.” Id. Under the theft statute,

“Deception” means to “[create] or [confirm] by words or conduct a false

impression of law or fact that is likely to affect the judgment of another in the

transaction, and that the actor does not believe to be true.” Tex. Penal Code Ann. §

31.01. If the deception allegedly committed by Appellant on Garrido was that he

represented himself as a wealthy and successful businessman, then Appellant

would need to be unsuccessful and not wealthy in order for his representations to

fall under the definition of “Deception”. However, Appellant is a successful and

wealthy businessman, as evidenced by the fact that he had a net worth of $3.2

million. 12R78. There is no statutory definition of “successful businessman” and

representing oneself as a successful businessman does not constitute a deception

under § 31.01. See Prudential, supra.

The State Failed to Disprove Exceptions in the Texas Security Act.

      This Court determines whether evidence is sufficient by reviewing it in the

light most favorable to the verdict to determine whether a rational juror could have

found the essential elements beyond a reasonable doubt. Jackson v. Virginia, 443



                                        36
U.S. 307, S.Ct. 2781, 61 L. Ed. 2d 560 (1979); Brooks v. State, 323 S.W.3d 893

(Tex. Crim. App. 2010). Also, the rational juror is not permitted to draw

conclusions based upon speculation. Hooper v. State, 214 S.W.3d 9, 15 (Tex.

Crim. App. 2007). Speculation may not seem entirely unreasonable, “but it is not

sufficiently based on facts or evidence to support a conviction beyond reasonable

doubt.” Gross v. State, 380 S.W.3d 181, 188 (Tex. Crim. App. 2012). Villarreal

moved for a directed verdict at the close of this case. 11R24.

          Although it is the burden of the Appellant to raise an exception to the Texas

Securities Act, Tex. Rev. Civ. Stat. Ann. art. 581-37, if raised, “the burden shift[s]

to the State to disprove such defense beyond a reasonable doubt.” Dean v. State,

433 S.W.2d 173, 178 (Tex. Crim. App. 1968). Appellant raised the two statutory

exemptions provided in article 581-5(C) of the Texas Revised Civil Statutes in his

Motion for Exception to the Indictment. 1CR150–153. The exemptions provided

in article 581-5(C) apply (1) when a vendor, in an isolated transaction, sells an

investment of its personal holdings or the vender’s registered agent sells the

investment, and (2) when an insurance company regulated by the Texas

Department of Insurance sells a security owned by the company and the sale is not

made or intended to benefit any other company. Tex. Rev. Civ. Stat. Ann. art.

581-5(C) (West Supp. 2014).3


3
    Article 581-5(C) of the Texas Revised Civil Statutes states that this Act does not apply to:


                                                       37
      Facts supporting the applicability of these exemptions appear on the face of

indictment. Paragraph four states that Appellant committed fraud in connection

with the sale of a security, a membership interest in Nafta Holdings, LLC, by,

“[i]ntentionally failing to disclose that the assets of Nafta Holdings, LCC were

pledged 100% to First National Bank, as of the 10th day of June,

2008 . . . .” 1CR6. This paragraph raises that Appellant, in an isolated transaction,

sold an investment of his personal holdings to First National Bank, thereby placing

this action within the statutory exemption under article 581-5(C)(1). Because

Appellant argued for the applicability of this exempt transaction, the burden is on

the State to disprove this defense beyond a reasonable doubt. Dean, 433 S.W.2d at

178. The State failed to do so. The State was unable to demonstrate that Appellant

was in the business of selling securities or that he was involved in “repeated and

successive transactions of a like character.” Tex. Rev. Civ. Stat. Ann. art. 581-

5(C)(1) (West Supp. 2014). Nor does the State provide any evidence to suggest

      (1) Sales of securities made by or in behalf of a vendor, whether by dealer or other agent, in the
      ordinary course of bona fide personal investment of the personal holdings of such vendor, or
      change in such investment, if such vendor is not engaged in the business of selling securities and
      the sale or sales are isolated transactions not made in the course of repeated and successive
      transactions of a like character; provided, that in no event shall such sales or offerings be exempt
      from the provisions of this Act when made or intended by the vendor or his agent, for the benefit,
      either directly or indirectly, of any company or corporation except the individual vendor (other
      than a usual commission to said agent), and provided further, that any person acting as agent for
      said vendor shall be registered pursuant to this Act; (2) Sales by or on behalf of any insurance
      company subject to the supervision or control of the Texas Department of Insurance of any
      security owned by such company as a legal and bona fide investment, provided that in no event
      shall any such sale or offering be exempt from the provisions of this Act when made or intended,
      either directly or indirectly, for the benefit of any other company as that term is defined in this
      Act.



                                                  38
that this sale was intended to benefit any other company or corporation other than

Nafta Holdings, LLC. Id. The State therefore failed to provide sufficient evidence

to disprove this exempt transaction defense beyond a reasonable doubt. Dean, 433
S.W.2d at 178.

      Similarly, the indictment raises the second statutory exemption provided in

article 581-5(C)(2) of the Texas Revised Civil Statutes. The indictment states that

Appellant did “sell and offer for sale a membership interest in Nafta Holdings,

LLC, said membership interested being a security,” to Garrido. 1CR5. Raul

Villanueva, a former employee for First National Bank, served as a loan officer for

Appellant’s companies. 8R59–60. Raul Villanueva identified Nafta Holdings,

LLC as an insurance related company Appellant was involved with at First

National Bank. 8R61–62. As Villarreal testified, “Nafta Holdings was going to be

the owner of Nafta Insurance Company.” 12R64. Villarreal acquired a $2.3

million loan to start an insurance company and this loan was given to Nafta

Holdings, LLC directly. 12R78–79. In starting this company, Appellant testified

that an application for an insurance company would need to be submitted to the

Texas Department of Insurance and, in forming this company, he sought to acquire

$2 million in working capital required by the Texas Department of

Insurance. 12R176–77. Thus, Nafta Holdings, LLC was an insurance company

subject   to   the   supervision   or   control   of   the   Texas   Department   of



                                          39
Insurance. Appellant sold a membership interest in Nafta Holdings, LLC and there

are no facts to suggest that this sale was made for the benefit of any other

company. As a result, the evidence presented raised the affirmative defense

provided in article 581-8(C)(2) and the state was thus required to disprove this

defense beyond a reasonable doubt.” Dean v. State, 433 S.W.2d 173, 178 (Tex.

Crim. App. 1968). Because the State did not disprove these two exemptions the

evidence was insufficient to convict.

Point of error number eight: The state failed to plead and disprove the
exception to the sale of a security contained in the criminal provision of the
securities act, so count one failed to state an offense.1CR5-7, 1CR150-154,
5R46, 7R15. State v. Laird, 208 S.W.3d 667 (Tex. App.—Fort Worth 2006, no.
pet.)

      Appellant raised the applicability of the insurance related contract provision

in the Securities Act via pretrial motion. 1CR150-154. He argued that the act did

not apply to this contract, by its own terms. The court denied his motion. 7R15

      Article 581-4 (A) defines the term “security.” The face of the indictment

asserts in its title that “false statements securities 581-29 (C) (3)” is charged.

Further, the opening paragraph of the indictment states that the “Defendant

committed fraud in connection with the sale of the security”. 1 CR5.

      The definition of a security expressly excludes any contract or agreement in




                                        40
relation to and in consequence of any insurance contract. 4 The Penal Code

requires that such exceptions must be plead in the indictment and negated by the

State by proof beyond a reasonable doubt. See V.T.C.A § 2.02 (West 2015). The

statute under which Appellant was indicted is found in Vernon’s Texas Civil

Statutes, not the Texas Penal Code. See TEX. CIV. STAT. CODE ANN. art. 581-29

(West 2015). Article 581-29 is titled Penal Provisions. See id. However, this does

not excuse the state from negating the exemption and proving it beyond a

reasonable doubt. In State v. Laird, 208 S.W.3d 667 (Tex. App.—Fort Worth 2006,

no. pet.), the defendant was indicted for violating the state clean air act by burning

“domestic waste”, which is found in the Texas Water Code Annotated, along with

any exceptions to the definition of “domestic waste.” See State v. Laird, 208
S.W.3d 667, 670–71 (Tex. App.—Fort Worth 2006, no. pet.) (showing the

definition and exceptions are found in Texas Water Code Annotated).

Nevertheless, the court found the indictment “the state must negate the existence of

any exception to an offense in the charging instrument… and the negation of an

exception to the offense is an element of the offense.” See id. at 671. The court

was not troubled by the fact the definition or exceptions were found outside of the


4 "Provided, however, that this definition shall not apply to any insurance policy, endowment
policy, annuity contract, optional annuity contract, or any contract or agreement in relation to
and in consequence of any such policy or contract, issued by an insurance company subject to
the supervision or control of the Texas Department of Insurance when the form of such policy or
contract has been duly filed with the department is now or hereinafter required by law." See TEX.
CIV. STAT. CODE ANN. art. 581-4 (A) (West 2015).


                                               41
Texas Penal Code. See id. at 671, n. 5 (2006) (finding “[e]ven though the offense

of outdoor burning is found in the water code, not the penal code, the penal code's

negation-of-exceptions requirement applies to offenses defined by other laws as

well.”)

      Count one of the indictment fails to state an offense because it does not

plead that an exception to the securities law is negated. The state is obligated by

the Vernon’s Texas Penal Code to prove beyond a reasonable doubt that any

exception contained in the law does not apply. See id. Under Vernon’s Texas Civil

Statutes section 581-4 the security law provides that it does not apply to any

“insurance policy, endowment policy, annuity contract, optional annuity contract,

or any contractor agreement in relation to any consequence of any such policy or

contract, issued by an insurance company subject to the supervision or control of

the Texas Department of Insurance when the form of such policy or contract has

been fully filed with the Department is now or hereinafter required by law.” See

TEX. CIV. STAT. CODE ANN. art. 581-4 (A) (West 2015). Therefore, the conviction

in count one is void.

Point of error number nine: The Denial of Villarreal’s Request for the
Inclusion of the Statutory Exemption in the Jury Instruction Constitutes
Reversible Error 13R21 Dean v. State, 443 S.W.2d 173 (Tex. Crim. App.
1968).

The defense of exempt transactions was raised by the evidence, “whether such

evidence be produced by the State or the defense, and whether it be strong or

                                        42
feeble, unimpeached, or contradicted, it is reversible error for the court to fail to

submit an affirmative instruction thereon if proper special requested charge or

objection has been made by the defense.” Dean, 433 S.W.2d at 178. Villarreal

objected to the jury charge by requesting “for the definitions of exemptions from

the acts for insurance sale.” 13R21. Although Villarreal did not request the

inclusion of the exemption for a vendor under article 581-5(C)(1) in the jury

charge, he did previously request that the State address both of the exempt

transactions listed under article 581-5(C) of the Texas Revised Civil Statutes in the

Motion for Exception to the Indictment. 1CR150. Despite this request, the trial

court ruled against Villarreal and denied the motion for exception to the

indictment. 7R15. The trial court’s prior denial of the inclusion of this statutory

exemption would have made the subsequent request for the vendor exemption

frivolous. Villarreal, therefore, was not required to repeatedly ask for the inclusion

of this defense.   Because the court declined to include these defenses in the

instruction provided to the jury, the court committed a reversible error. Dean, 433
S.W.2d at 178.

Point of error number ten: A Material Variance Exists Between the
Allegations in Count two of the Indictment and the Proof Presented at Trial.
Passim Gollihar v. State, 46 S.W.3d 243, 246 (Tex. Crim. App. 2001).

Point of error number eleven: A Material Variance Exists Between the
Allegations in Count one of the Indictment and the Proof Presented at Trial.
Passim Gollihar v. State, 46 S.W.3d 243, 246 (Tex. Crim. App. 2001).



                                         43
      A variation exists between the offense alleged in Count Two of the

indictment, theft of U.S. Currency, and the evidence produced at trial, that Garrido

wrote checks to Nafta Holdings, LLC. 1CR7. This variance is fatal and thus

violates Appellant’s 5th Amendment right to due process. A variance occurs if

there is a discrepancy between the allegation in the indictment and the proof

presented at trial. Gollihar v. State, 46 S.W.3d 243, 246 (Tex. Crim. App. 2001).

A variance is material and will require reversal only if it “prejudices the

defendant's ‘substantial rights,’ either by surprising the defendant at trial or by

placing him at risk of double jeopardy.” United States v. Baker, 17 F.3d 94, 98 (5th

Cir. 1994). Due process is implicated in that the indictment failed to sufficiently

inform Appellant of the charge against him to allow him to prepare an adequate

defense at trial. Gollihar v. State, 46 S.W.3d 243, 248 (Tex. Crim. App. 2001)

(citing U.S. v. Sprick, 233 F.3d 845, 853 (5th Cir. 2000)). Appellant found himself

in a situation where the charge against him alleged that he appropriated U.S.

Currency, meaning cash or coins, but the proof presented at trial was that he

appropriated checks. Appellant was therefore left at trial to defend himself from a

charge not specified in the indictment, which is exactly the sort of surprise

contemplated in Baker. Thus, the variation between the proof presented at trial and

the allegation in the indictment was material, rendering the variance fatal and

requiring reversal.

                                        44
      In Count One of the indictment, there is a material variance between the

allegations in the indictment, False Statement Securities in violation of Art. 581-

29(C)(3), and the proof presented at trial, Fraud or Fraudulent practices in violation

of Art. 581-29(C)(1). 1CR7. Here, the variance prejudices Appellant’s substantial

rights and placed him at risk of double jeopardy. Under Article 581-4, “fraud” is

defined as “misrepresentations, in any manner, of a relevant fact; any promise or

representation or predication as to the future not made honestly and in good faith,

or an intentional failure to disclose a material fact.” Vernon's Ann.Texas Civ.St.

Art. 581-4. In Art. 581-29(C)(3), an offense is to “knowingly make any untrue

statement of a material fact or omit to state a material fact necessary in order to

make the statements made, in the light of the circumstances under which they are

made, not misleading.” Vernon's Ann.Texas Civ.St. Art. 581-29(C)(3).              The

difference between Art. 581-29(C)(1) and (C)(3) is that the untrue statements must

be, under the circumstances under which they are made, not misleading. However,

the indictment does not include such language and simply identifies the alleged

misrepresentation and follows it with “said information being a material fact.”

1CR7. Due Process is again implicated because Appellant has not been given

notice through the indictment in order to prepare an adequate defense at trial.

Gollihar v. State, 46 S.W.3d 243, 248 (Tex. Crim. App. 2001) (citing U.S. v.

Sprick, 233 F.3d 845, 853 (5th Cir. 2000)). The indictment gave Appellant the



                                         45
impression that the charged offense was that of “False Statement Securities” yet

the proof presented at trial was merely fraud. Therefore, Appellant was surprised in

the manner delineated in Baker. United States v. Baker, 17 F.3d 94, 98 (5th Cir.

1994). Similarly, Appellant is subjected to the risk of double jeopardy because an

entirely different statutory offense has been proven at trial than the one alleged in

the indictment, so Appellant could expect to be brought back to court over the

same transaction. In regards to Count One of the indictment, the variance is

material and thus requires reversal.

Point of Error Number Twelve: The Prosecution Became an Interested Party
when it Gave Advice to the Victim in his Civil Suit, passim. 4R15. Young v.
U.S. ex rel. Vuitton et Fils S.A., 481 U.S. 787, 107 S. Ct. 2124, 95 L. Ed. 2d 740
(1987).

      Initially, Mr. Garrido was going to appear as a defense witness. 1CR22 He

was represented by Mr. Paul Fourt. 1CR26 Further, Mr. Garrido had a civil suit

against Appellant. Id. Counsel announced to the court that they felt that if the civil

case resolved, that the criminal case would not need to go forward. 2R10-11, 3R7

Attorney Angela Cole, with the Texas State Securities Board as an Assistant

Director, began communicating with Mr. Garrido as a complaining witness in the

case. 1CR36 Thereafter, the state attempted to take the deposition of Mr. Garrido

1CR44-46, 4R 5-6 Mr. Fourt appeared in court indicating he represented Mr.

Garrido in his civil case. 3R7-8, 4R6 He stated that his client did not want to

proceed with prosecution of this case. But that when he met with prosecutors at the

                                         46
DAs office, in an attempt to prepare an affidavit of non-prosecution based on his

settlement of the civil case, the district attorney rejected that. 4R14 Mr. Fourt also

objected to the fact that the district attorney met with his client out of his presence

based on their representation they would not discuss the civil case with his client.

However, they did discuss the civil case with his client and even advised the client

on the merits of him accepting the settlement in that civil case. 4R15, 3R3 After

that Mr. Fourt lost communications with his client and was given orders by Mr.

Garrido through an email to nonsuit the civil case. 5R39 Mr. Garrido represented

that he was scared into believing that any civil settlement would never be paid in

his only venue to resolve this matter was a criminal case. 5R39 But, his lawyer,

Mr. Fourt never gave him that advice. That advice must have come from his

meeting with Ms. Allen and Miss Cole, the assistant district attorney and the

Securities Board lawyer. 5R40        These prosecutors stepped over the line as

disinterested prosecutors and became advocates and legal representatives of Mr.

Garrido. Id Counsel objected that this conflict prohibited the lawyers from

pursuing the prosecution of the case. Id The state denied that it provided Mr.

Garrido civil advice. However, it never denied speaking to him about his civil

case. 5R41 And, in response to defense counsel’s representation they were in

possession of texts and emails from Mr. Garrido contradicting that representation,

5R43, the state’s only objection was that Mr. Fourt was no longer Mr. Garrido’s



                                          47
attorney. 5R43 Defense counsel noted that the state would not be aware of this

information had it not been discussing Mr. Garrido’s suit and its disposition with

him. 5R44

      “Your honor let me just add one thing. How she knows or if she
      knows or how she found out that Mr. Fourt is no longer the attorney I
      don’t know. There’s been no filings made of any kind or any
      representation other than the phone call that I received from Mr. for
      the Mr. Forrest no longer the attorney. I was advised by him that he
      got an email that he was told to nonsuit the lawsuit. However, when
      that discussion took place prior to the nonsuit, and it’s not a
      coincidence that this nonsuit issue came up after we were already
      seeking his deposition in the civil case, which was actually I think set
      for today we would’ve been taking his deposition. So obviously
      they’re intertwined Somebody advised him that he could not get out
      of the civil case deposition unless you were to nonsuit the lawsuit, and
      I’m certain that Mr. Fourt was not doing that because he was actually
      prosecuting the civil case to try and get a resolution on the matter.”
      5R44




      At trial, the prosecution became an interested party when it represented and

gave advice to Garrido regarding his civil suit and, therefore, deprived Appellant

of his right to a disinterested prosecution. The Supreme Court has previously

established a “categorical rule against the appointment of an interested prosecutor.”

Young v. U.S. ex rel. Vuitton et Fils S.A., 481 U.S. 787, 814, 107 S. Ct. 2124, 2141,

95 L. Ed. 2d 740 (1987). The Court’s justification in establishing such a rule was

that “[i]t is a fundamental premise of our society that the state wield its formidable

criminal enforcement powers in a rigorously disinterested fashion, for liberty itself

                                         48
may be at stake in such matters.” Id at 810. While it is true that prosecutors “are

necessarily permitted to be zealous in their enforcement of the law,” Marshall v.

Jerrico, Inc., 446 U.S. 238, 248, 100 S. Ct. 1610, 1616, 64 L. Ed. 2d 182 (1980), the

measures taken by the prosecution in the instant case clearly rise above the level of

acceptable zealousness and pass into the realm of prosecutorial misconduct. It is

important to remember, “the prosecutor's client is not the victim but the people

who live in the prosecutor's jurisdiction." ABA STANDARDS               FOR   CRIMINAL

JUSTICE: FOR THE PROSECUTION FUNCTION, STANDARD 3-3.1 (2015). Representing

and giving advice to a victim in a related civil matter and barring the plaintiff’s

civil attorney from sitting in on the meeting is essentially becoming a private,

interested prosecutor who is also representing plaintiff in a civil action. The

Fourth Circuit has handled a similar situation and responded that “use of private

prosecutors who are also representing plaintiffs in civil actions against the criminal

defendant should be discouraged.” Jones v. Richards, 776 F.2d 1244, 1247 (4th

Cir. 1985).

Point of Error number Thirteen: The court erred in permitting the Texas
Securities Board to act as both prosecutors and witnesses in this case. 10R323.
In Re Guerra, 235 S.W.3d 392, 431.


       A prosecutor’s “primary duty” is “not to convict, but see that justice is

done.” In this regard, any interest that is inconsistent with the prosecutor’s duty to

see that justice is done is a conflict that could potentially violate a defendant’s right

                                           49
to fundamental fairness. “Moreover, a conflict arising from a prosecutor's non-

economic, personal interest in the case can violate a defendant's right to due

process.” In Re Guerra, 235 S.W.3d 392, 431 (Tex. Crim. App. 2007, overruled on

other grounds).

      Appellant argues that Angela Cole should have been disqualified because

Ms. Cole was biased and has a conflict of interest, and was a witness to one of the

concerns raised by Mr. Stapleton regarding Mr. Garrido. The absence of an

impartial and disinterested prosecutor has been held to violate a criminal

defendant’s due process right to a fundamentally fair trial. Ganger v. Peyton, 379
F.2d 709, 714 (4th Cir. 1967). In other words, the due process rights of a criminal

defendant are violated when a prosecuting attorney who has a conflict of interest

relevant to defendant’s case prosecutes the defendant. Ms. Cole stated on the

record that the Texas Securities Board had assigned her to this case a couple of

years ago. 4R16. Appellant objected that the witness from the Texas Securities

Board should not have been able to testify because lawyers from the same office

were prosecuting the case, citing the Bridwell case. 10R4 But then the court and

Stapleton discuss the fact the TSB lawyers are prosecuting. In error, the Judge

says that they are representing the Cameron County DA's office. But on the record

and when they speak, they say they are representing the Texas Security Board.

10R31. Appellant objected that they remain employees of the agency. He said it



                                        50
would be like him becoming a special prosecutor then asking his partner to testify

in the case. 10R32 Stapleton asked that Ms. Lujan's testimony be stricken as a

remedy to the separation of powers problem and the court denied that request at

10R30 Ms Lujan works for the same Securities Board that Ms. Good and Ms. Cole

work for. 9R148 The Appellant complained that the same office investigated,

prosecuted and acted as witnesses in the case. 10R4-5. Ms Cole or another lawyer

from her office testified before the grand jury, her office investigated and chose to

charge Villarreal, lawyers in her office were named as expert witnesses, she

testified at a pretrial hearing and her colleague, Ms. Lujan, testified at trial in front

of the jury. Because Appellant was deprived of a disinterested prosecution, his

convictions must be reversed and he should be granted a new trial.

Point of error number Fourteen: The Court should have stricken Garrido’s
testimony and granted a mistrial when the state failed to produce his video
taped statement that had been in their possession. 2R6, 4R49. Jenkins v. State,
912 S.W.2d 793 (Tex. Crim. App. 1993)

      The trial court denied Mr. Villareal’s due process of law and the right to

confront the witness against him under Article I, Sections 10 and 19, of the Texas

Constitution, by refusing to order the State to produce a prior-statement of Mr.

Garrido.

      Texas Rule of Evidence 615 (e) provides that when the party who calls a

witness does not produce his prior statement “that is in their possession and that

relates to the subject matter of the witness's testimony,” the witness’s testimony

                                           51
must be stricken from the record. TEX. R. EVID. 615(a) & (e). In addition if it’s an

attorney for the state that disobeys the order, the court must declare a mistrial. In

Jenkins v. State, 912 S.W.2d 793 (Tex. Crim. App. 1993), the court held the “plain

language” of 614(a), re-codified as 615, “requires a prosecutor to produce witness

statements that are in the prosecutor's possession.” Id. at 819.

      Here, the district attorney’s office met with Mr. Garrido in its office and

videotaped his interview. 2R6, 4R49. Thereafter, the district attorney lost the prior

statement. Id. Counsel objected stating that they were entitled to the spoliation

presumption. 4R49, 5R33 That is, that the destroyed statement which was in the

states control to produce must be presumed favorable to the defense.             The

interview was filmed in the district attorney’s office. The district attorney’s office

possessed the prior statement from Mr. Garrido. Instead, the state made an oral

motion in limine to prohibit the defendants from even mentioning the lost

recording of Garrido. 7R16 The Court erred in permitting the Garrido testimony

to stand. Appellant’s convictions should be reversed and he should be granted a

new trial.

Points of Error Fifteen through Eighteen:

       The court’s comment on the State’s evidence as having proved its case
 was the equivalent of directing a verdict in favor of the state and was therefore
 calculated to cause egregious harm to the appellant requiring reversal under the
 due process clause of the 5th and 14th amendments to the United States
 Constitution. 11 R1 75.



                                          52
      The court’s comment on the State’s evidence as having proved its case
was the equivalent of directing a verdict in favor of the state and was therefore
calculated to cause egregious harm to the appellant requiring reversal under the
due course of law provisions of article 1, sections 13 and 19 to the Texas
Constitution. 11 R175.

        The court’s comment on the State’s evidence as having proved its case
was the equivalent of directing a verdict in favor of the state and was therefore
calculated to cause egregious harm to the appellant requiring reversal under the
fair trial clause of the 6th amendment to the United States Constitution. 11 R1
75.

        The court’s comment on the State’s evidence as having proved its case
was the equivalent of directing a verdict in favor of the state and was therefore
calculated to cause egregious harm to the appellant requiring reversal under the
fair trial clause of article 1 section 10 to the Texas Constitution. 11 R1 75.

      These 4 points of error will be argued together below.

       The court commented on the weight of the evidence in front of the jury in

a manner that caused egregious harm because it amounted to the equivalent of a

directed verdict of guilt.    During the cross-examination of the Appellant’s

character witness, Ms. Davila, the Appellant objected to a question concerning

whether she had learned he used investor funds for personal expenses because it

was not an accepted and proven fact; it was a matter for the trial jury to decide in

the very trial before it. However, the Court overruled the objection, finding that

that was the testimony so far; thus commenting on the weight of the evidence.


           Q. (By Ms. Cole) Have you heard that the Defendant has used
     investor funds for personal expenses?
                         MR. STAPLETON: And we’ll object to that.
     That’s not been proved yet. That’s what this whole trial is about.

                                        53
                          THE COURT: It’s what the testimony is so far.
      I'll overrule the objection.
      MR. STAPLETON: Yes, Your Honor.
             Q. (By Ms. Cole) Have you heard that the Defendant has used
      investor funds that were supposed to go into a company for his own
      personal expenses without telling that investor?
   A. No, ma'am. “ 11R175


      The comment of the court, in effect, told the jurors that the case had been

proven by the state against the Appellant. In light of the fact that the evidence was

insufficient for a myriad of reasons as stated in the sufficiency, variance, and

statute of limitations points of error in this brief, the harm caused by the court’s

comment was egregious in light of all of the other evidence.

      The state proved that Mr. Garrido and Villarreal reached a contractual

agreement to form an insurance company together on November 3 of 2008. The

binding contract obligated Mr. Garrido to pay $2 million in two payments. He

made the first payment into an account over which he had signatory authority

along with Mr. Villareal. 9R63 & 97-98 He testified that he could have obtained

his money from this account at any time. In exchange for this money, he obtained

24% interest in the company. Thereafter he was to make another $1 million

payment, which he failed to do. Because Mr. Garrido failed to make this additional

payment, the deal could not go forward as planned. 9R56-57 He attempted to

renegotiate the deal to obtain full management authority over the monies through

his son-in-law. 9R72-76 It was not until three months later that those monies were

                                         54
transferred to other accounts. The First National Bank was where most of these

funds went and Mr. Garrido had signatory authority over this account as well.

9R155. In fact, his own personal financial advisor, Tomas Esteve, also worked at

First National Bank.     10R97    The testimony was that Mr. Garrido directed

expenditures (9R157) and had signed and express agreement for Mr. Villarrael to

exercise all control and make all decisions for all stockholders in the company. See

defense Exhibit 10, 15R47.

      Ms. Lujan, who examined the financials tracing the flow of Mr. Garrido’s $1

million, reached no conclusion regarding whether any of the expenditures or

transfers constituted the illegal or unlawful transfer of funds or was done without

Mr. Garrido’s understanding. 9R162-163

      Mr. Garrido agreed that he asked Mr. Villarreal to provide his girlfriend

monies and had him finance his trips to Mexico for medicine, among other things.

To just one driver, Mr. Garrido had transferred over $156,000. And he agreed he

signed the agreement for Mr. Villarreal to manage the money.

      Furthermore, both the theft by deception offense and material misstatement

to sell a security offense have a five year statute of limitations that expired three

days before the indictment was brought in this case. The state’s theory was that this

was theft by deception and the sale of a security by misstatements. Mr. Garrido’s

testimony is that all representations upon which he relied to conduct this



                                         55
contractual agreement had concluded in October 2008. 9R52 The contractual

agreement was entered into on November 3, 2008, more than five years before the

date of the indictment. 1CR 5-7 And the state’s proof varied from the indictment in

a number of ways. Not the least of these, was the fact that the indictment charged

violation of article 581-29 (C)(3), material misstatements and the sale of the

security, and the state kept alleging article 581-29 (C) (1), fraud in the sale of a

security violation. Further, the state charged theft of United States currency in its

theft count, Count 2, but instead prove the transmission of a cashier’s check and a

regular check. See points of error concerning sufficiency of the evidence, variance

and the statute of limitations above. The facts in these points of error are hereby

incorporated by reference as if fully set out below.


      Because the proof in support of these 2 counts in the indictment was so

slight, the court’s comment caused egregious error. It was the equivalent of

instructing the jury that the state had met its burden of proof of showing that, under

either theory (theft or misrepresentations in the sale of security), Mr. Villarreal had

taken investor funds and diverted them to his own personal use. The courts

comment on the weight of the evidence was in essence an instructed verdict of

guilt. Cf. McGinnis v. State, 541 S.W.2d 431, 432 (Tex. App.-San Antonio 1976,

no pet.). Therefore, it was the type of comment that was calculated to convey to

the jury his opinion of the case. See Clark v. State, 878 S.W.2d 224, 226 (Tex-

                                          56
Dallas 1994, no pet.). Due process and the Appellant’s trial by jury rights require a

neutral judge who has not commented on the weight of the evidence to the jury.

Where, as here, the comments cause probable prejudice to appellant, and egregious

harm, the case must be reversed. To prevail on this point the state must prove that

the courts error made no contribution to the conviction because it established harm

of a constitutional dimension. See id.

      In Bartlett v. State, 270 S.W.3d 147, 154 (Tex. Crim. App. 2008) the

trial court gave a neutral instruction regarding the failure of the defendant to

take a breath test. The Court of Criminal Appeals overturned the conviction

because the court has singled out particular evidence to the jury for none of

the permissible purposes.     The three permissible purposes only include

where the law prescribes the weight that must be assigned to testimony (as

with accomplice witness testimony), when the jury is permitted to conclude

one fact from the proof of another (such as in deadly conduct when pointing

a weapon at another allows the jury to conclude reckless conduct), or when

the jury may not reach a conclusion about the evidence without first

reaching a predicate conclusion (such as compliance with article 38.23).

None of these three permissible reasons were present here. Even though the

instruction was neutral in Bartlett, the Court of Criminal Appeals reversed

the conviction.



                                          57
      Under the due process clause defendants are entitled to a trial by neutral and

detached judge. The judge who is commented on the weight of the evidence is not

such a judge. See Johnson v. State, 452 S.W.3d 398, 405 (Tex. App. -- Amarillo

2014, pet. ref’d.).    And where the comment influences the jury to reach a

conclusion about guilt, especially in weak case like this one, the Appellant is

deprived of a fair and impartial jury.


      "The [Supreme] Court has disapproved the use of mandatory
      conclusive presumptions not merely because it conflicts with the
      overriding presumption of innocence with which the law endows the
      accused, but also because it invades the fact finding function which in
      a criminal case the law assigns solely to the jury. The constitutional
      right to a jury trial embodies a profound judgment about the way in
      which law should be enforced and justice administered. It is a
      structural guarantee that reflects a fundamental decision about the
      exercise of official power -- a reluctance to entrust plenary powers
      over life and liberty of the citizens to one judge or group of judges. A
      defendant may assuredly insist upon observance of this guarantee
      even when the evidence is so overwhelming as to establish guilt
      beyond a reasonable doubt. That is why the Court has found it
      constitutionally impermissible for a judge to direct a verdict for the
      State." Carella v. California, 491 U.S. 263, 109 S. Ct. 2419, 2421-22,
      105 L. Ed. 2d 218 (1989) (citations omitted) (Scalia , J., concurring)


See also Selman v. State, 807 S.W.2d 310, 313 (Tex. Crim. App. 1991).

Because the comment on the weight of the evidence deprived Appellant of a fair

trial by an impartial jury and judge, and he was caused egregious harm thereby, his

conviction should be reversed.



                                         58
                                   PRAYER



      WHEREFORE, PREMISES CONSIDERED, the Appellant prays that his

conviction and sentence be reversed and he should either be granted a new trial or

his judgment should be rendered and for any further relief to which he may be

entitled to at law or in equity.

                                     Respectfully submitted,

                                     By: _/s/_____________________
                                           Cynthia E. Orr


                                     Gerald H. Goldstein (Lead Counsel)
                                     Bar No. 08101000
                                     Cynthia E. Orr
                                     Bar No. 15313350
                                     Goldstein, Goldstein & Hilley
                                     310 S. St. Mary’s St., Ste. 2900
                                     San Antonio, Texas 78205
                                     E-mail: ggandh@aol.com
                                     E-mail: whitecollarlaw@gmail.com
                                     210-226-1463
                                     210-226-8367 facsimile

                                     Edward Stapleton
                                     Bar No. 19058400
                                     Attorney at Law
                                     2401 Wild Flower, Suite C
                                     Brownsville, Texas 78526
                                     956-544-0882
                                     956-504-0814 facsimile




                                       59
                     CERTIFICATE OF COMPLIANCE

    I hereby certify that this document complies with the typeface requirements of

Tex. R. App. P. 9.4(e) because it has been prepared in a conventional typeface no

smaller than 14-point for text and 12-point for footnotes. This document does

comply with the word-count limitations of Tex. R. App. P. 9.4(i) because it

contains 14,833 words, excluding any parts exempted by Tex. R. App. P. 9.4(i)(1).


                                      By: /s/_____________________
                                            Cynthia E. Orr




                        CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Appellant’s

Brief has been electronically transmitted to District Attorney Luis Saenz via e-

mail: district.attorney@co.cameron.tx.us as a registered participant of the e-File

Texas, filing system, on this the 16day of September, 2015.



                                      By: _/s/________________________
                                           Cynthia E. Orr




                                        60